Exhibit 10.1
ASSET PURCHASE AGREEMENT
by and between
FREMONT INVESTMENT & LOAN
and
LITTON LOAN SERVICING LP
dated as of
May 7, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1.
  Definitions       1
Section 1.2.
  Interpretation       9
 
            ARTICLE II
PURCHASE AND SALE OF ASSETS
 
           
Section 2.1.
  Purchase and Sale of Assets       9
Section 2.2.
  Post-Closing Asset Deliveries       10
Section 2.3.
  Assumed Liabilities       10
Section 2.4.
  Retained Liabilities       10
Section 2.5.
  Closing       11
Section 2.6.
  Deliveries by Purchaser       11
Section 2.7.
  Deliveries by Seller       11
 
            ARTICLE III
PURCHASE PRICE; ADJUSTMENT; ALLOCATION
 
           
Section 3.1.
  Purchase Price       12
Section 3.2.
  Allocation of Final Purchase Price       15
Section 3.3.
  Accounting       15
 
            ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
 
           
Section 4.1.
  Organization; Authorization; Validity of Agreement       16
Section 4.2.
  No Defaults; No Violations       16
Section 4.3.
  Consents and Approvals       16
Section 4.4.
  Title to Assets and Properties; Liens       16
Section 4.5.
  Performance       17
Section 4.6.
  Disclosure       17
Section 4.7.
  Description of Mortgage Servicing Portfolio; Servicing Agreements; Mortgage
Loans       17
Section 4.8.
  Brokers or Finders       19
Section 4.9.
  Permits       19
Section 4.10.
  Taxes       19

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
Section 4.11.
  Custodial Accounts and Escrow Accounts       19
Section 4.12.
  Other Agreements       20
Section 4.13.
  Litigation       20
Section 4.14.
  Sale of Purchased Assets       20
Section 4.15.
  Seller Approval       20
 
            ARTICLE V
COVENANTS
 
           
Section 5.1.
  Interim Operations of Seller       20
Section 5.2.
  Access       21
Section 5.3.
  Cooperation; Efforts and Actions to Cause Closing       21
Section 5.4.
  Confidentiality       22
Section 5.5.
  Subsequent Actions       22
Section 5.6.
  Procedures for Transfer of Servicing       23
Section 5.7.
  Servicing Files       24
Section 5.8.
  Remaining Custodial and Escrow Funds       25
Section 5.9.
  Exclusivity       26
Section 5.10.
  Breaches of Representations and Warranties under the Servicing Agreements    
  26
Section 5.11.
  Nonsolicitation; Use of Books and Records       26
Section 5.12.
  Massachusetts Attorney General Action       27
Section 5.13.
  Costs of Transfer       27
Section 5.14.
  Misapplied Payments       27
Section 5.15.
  Payment of Property Insurance Premiums       28
Section 5.16.
  Escrow Analysis       28
Section 5.17.
  Property Taxes       28
Section 5.18.
  UCC Security Interest       29
Section 5.19.
  Default Management       29
Section 5.20.
  Agreement       29
Section 5.21.
  REO Property       29
Section 5.22.
  Post-Closing Assistance       29

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
            ARTICLE VI
TAX MATTERS
 
           
Section 6.1.
  Transfer Taxes       30
Section 6.2.
  Liability for Taxes and Related Matters       30
Section 6.3.
  Cooperation       30
 
            ARTICLE VII
CONDITIONS
 
           
Section 7.1.
  Conditions to Obligations of Purchaser and Seller       31
Section 7.2.
  Conditions to Obligations of Seller       32
Section 7.3.
  Conditions to Obligations of Purchaser       32
 
            ARTICLE VIII
TERMINATION
 
           
Section 8.1.
  Termination       33
Section 8.2.
  Procedure and Effect of Termination       34
 
            ARTICLE IX
INDEMNIFICATION
 
           
Section 9.1.
  Survival       35
Section 9.2.
  Seller’s Agreement to Indemnify       35
Section 9.3.
  Purchaser’s Agreement to Indemnify       35
Section 9.4.
  Claims       36
Section 9.5.
  Third Party Indemnification       36
 
            ARTICLE X
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
           
Section 10.1.
  Organization; Authorization; Validity of Agreement       37
Section 10.2.
  No Defaults; No Violations       38
Section 10.3.
  Brokers or Finders       38
 
            ARTICLE XI
MISCELLANEOUS
 
           
Section 11.1.
  Fees and Expenses       38
Section 11.2.
  Amendment; Waiver       38
Section 11.3.
  Publicity       38

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
Section 11.4.
  Notices       39
Section 11.5.
  Counterparts       40
Section 11.6.
  Entire Agreement; No Third Party Beneficiaries       40
Section 11.7.
  Severability       40
Section 11.8.
  Governing Law; Consent to Jurisdiction       40
Section 11.9.
  No Consequential Damages       41
Section 11.10.
  Assignment       41
Section 11.11.
  Fulfillment of Obligations       41
Section 11.12.
  Specific Performance       41
Section 11.13.
  Waiver of Bulk Transfer Laws       41
Section 11.14.
  Personal Liability       41
Section 11.15.
  No Right of Setoff       41

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1(a)
  Servicing Agreements
Schedule 1.1(b)
  Servicing Agreement Consents
Schedule 1.1(c)
  Servicing Agreements to be Amended
Schedule 3.1(b)
  Data Tapes
Schedule 4.7(b)
  Servicing Fees by RMBS Transaction
Schedule 4.7(d)(v)
  Servicing Agreements Disclosure
Schedule 4.7(d)(ix)
  Subservicers, Subcontractors or Other Agents to Perform Seller’s Duties
Schedule 4.7(g)
  REO Properties
Schedule 4.7(h)
  Investigations
Schedule 4.12
  Other Agreements
Schedule 4.13
  Litigation
Schedule 5.7(a)(iii)
  Servicing File Exception Report

EXHIBITS

     
Exhibit A
  Transfer Instructions
Exhibit B
  Legal Opinion Matters

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”), dated as of May 7, 2008,
is entered into by and between LITTON LOAN SERVICING LP, a Delaware limited
partnership (“Purchaser”) and FREMONT INVESTMENT & LOAN, a California industrial
bank (“Seller”).
     WHEREAS, Seller currently is the Servicer under the Servicing Agreements;
     WHEREAS, Seller desires to transfer its rights and obligations as Servicer
under the Servicing Agreements and to thereafter cease to perform as such and,
in connection with such transfer of its rights and obligations and cessation of
its performance as Servicer, and subject to the terms of the Servicing
Agreements, to transfer, convey and assign to Purchaser the Purchased Assets (as
defined herein); and
     WHEREAS, concurrently with Seller’s transfer of its rights and obligations
and cessation of its performance as Servicer under the Servicing Agreements,
Purchaser desires to be appointed as Servicer under the Servicing Agreements;
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     Section 1.1. Definitions. As used in this Agreement, the following terms
have the meanings set forth below:
     “Accounting Firm” means Deloitte LLP or such other accounting firm or
accountant as may be mutually agreed upon by the parties.
     “Advances” means, with respect to each Servicing Agreement, amounts that
have been advanced by Seller in connection with servicing the Mortgage Loans in
accordance with the terms of such Servicing Agreement and are reimbursable,
including with respect to principal, interest, Taxes, insurance premiums and all
other reimbursable advances made by the Servicer in accordance with the
applicable Servicing Agreement.
     “Advances Amount” means the aggregate outstanding Advances, as of any date
of determination and for all Servicing Agreements, made by Seller prior to such
date but unreimbursed to it as of such date.
     “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, the term “control” of a
Person means the possession, direct or indirect, of the power to (i) vote 50% or
more of the voting securities of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether by Contract or
otherwise, and

 



--------------------------------------------------------------------------------



 



the terms and phrases “controlling,” “controlled by” and “under common control
with” have correlative meanings.
     “Agreement” or “this Agreement” means this Asset Purchase Agreement,
together with its schedules and exhibits.
     “Ancillary Income” means any and all income, revenue, fees, expenses,
charges or other moneys that a Servicer is entitled to receive, collect or
retain as servicer pursuant to the Servicing Agreements (other than servicing
fees).
     “Applicable Requirements” means with respect to Seller (i) all applicable
requirements of Law relating to the Purchased Assets and servicing, insuring or
filing of claims in connection with Mortgage Loans or otherwise applicable to
Seller; (ii) all contractual obligations of Seller with respect to Servicing
Rights and the Mortgage Loans, including without limitation those contractual
obligations contained herein, in the Servicing Agreements, and in any agreement
with any Government Entity, Insurer or in the Mortgage Loan Documents for which
Seller is responsible; and (iii) Seller’s servicing policies (a correct and
complete description of which Seller has previously made available to
Purchaser).
     “Assumed Liabilities” has the meaning specified in Section 2.3(b).
     “Assumed Rights and Claims” has the meaning specified in Section 2.1(e).
     “Books and Records” means all books, ledgers, files, reports, plans,
records, manuals and other materials (in any form or medium permitted under this
Agreement) related to the Purchased Assets, including without limitation the
Servicing Agreements, Servicing Files, Mortgage Loan Documents and closing
documents for each RMBS Transaction.
     “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the State of California, New York or Texas are authorized or
obligated to close.
     “Claims” means, with respect to the period prior to the Closing Date, any
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, known or unknown; or any right to an
equitable remedy for breach of performance, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.
     “Closing” has the meaning specified in Section 2.5.
     “Closing Date” means the date upon which the Closing occurs.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.
     “Confidentiality Letter Agreement” has the meaning specified in
Section 5.4.
     “Consent” means any consent, approval, license, waiver or authorization.

2



--------------------------------------------------------------------------------



 



     “Custodial Account” means the accounts in which Custodial Funds are
deposited and held by the Seller.
     “Custodial Funds” means all funds held by Seller in the Custodial Accounts
with respect to the related Mortgage Loans including, but not limited to, all
principal and interest funds and any other funds maintained by Seller in respect
of the Mortgage Loans for which the related Servicing Rights are the subject of
this Agreement. For the avoidance of doubt, Custodial Funds shall not include
Escrow Funds.
     “Escrow Account” means each account in which Escrow Funds are deposited and
held by Seller.
     “Escrow Funds” means funds held by Seller in the Escrow Accounts with
respect to the related Mortgage Loans for the payment of taxes, assessments,
insurance premiums, ground rents, funds from hazard insurance loss drafts, other
mortgage escrow and impound items and similar charges (including interest
accrued thereon for the benefit of the obligors under the Mortgage Loans, if
applicable), maintained by Seller in respect of the Mortgage Loans for which the
related Servicing Rights are the subject of this Agreement.
     “Estimate Statement” has the meaning specified in Section 3.1(b).
     “Estimated Purchase Price” has the meaning specified in Section 3.1(b).
     “Estimated Shortfall” has the meaning specified in Section 3.1(a).
     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     “Fannie Mae” means the Federal National Mortgage Association, or any
successor thereto.
     “Final Purchase Price” has the meaning specified in Section 3.1(c).
     “Final Statement” has the meaning specified in Section 3.1(c).
     “Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any
successor thereto.
     “GAAP” means United States generally accepted accounting principles,
applied on a consistent basis.
     “Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals related to the Purchased Assets and issued by
or obtained from a Government Entity.
     “Government Entity” means any federal, state or local court, administrative
body or other governmental or quasi-governmental entity with competent
jurisdiction, including the

3



--------------------------------------------------------------------------------



 



Department of Housing and Urban Development, Fannie Mae, the Government National
Mortgage Association, Freddie Mac and the Federal Trade Commission.
     “Indemnitee” means the Person or Persons entitled to, or claiming a right
to, indemnification under Article IX.
     “Indemnitor” means the Person or Persons claimed by the Indemnitee to be
obligated to provide indemnification.
     “Insurer” means any Person who insures or guarantees (i) all or any portion
of the risk of loss upon the obligor’s default on any of the Mortgage Loans or
(ii) against hazard, flood, earthquake, title or other risk of loss in
accordance with Applicable Requirements, including but not limited to a
Government Entity, any private mortgage insurer and any insurer or guarantor
under any standard hazard insurance policy, any federal flood insurance policy,
any title insurance policy, any earthquake insurance policy, or any other
insurance policy applicable to a Mortgage Loan and any successor thereto.
     “Interim Final Purchase Price” has the meaning specified in Section 3.1(e).
     “Investor” means, with respect to each Mortgage Loan, any trust or private
investor, as applicable, which owns such Mortgage Loan.
     “IRS” means the Internal Revenue Service.
     “Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, writ, injunction, decree, enacted, issued, promulgated, enforced or
entered by a Government Entity.
     “Liabilities” means any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.
     “Lien” means any lien, charge, claim, pledge, security interest,
conditional sale agreement or other title retention agreement, lease, mortgage,
security interest, option or other encumbrance (including the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code of
any jurisdiction).
     “Loss” or “Losses” means any and all losses, liabilities, costs, claims,
damages, penalties and expenses (including attorneys’ fees and expenses and
costs of investigation and litigation). In the event any of the foregoing are
indemnifiable hereunder, the terms “Loss” and “Losses” shall include any and all
attorneys’ fees and expenses and costs of investigation and litigation incurred
by the Indemnitee in enforcing such indemnity.
     “Massachusetts Attorney General Action” means that preliminary injunction
dated February 25, 2008, issued by the Superior Court, Suffolk County in the
Commonwealth of

4



--------------------------------------------------------------------------------



 



Massachusetts, (Civil Action No. 07-4373-BLS1), as modified pursuant to a
Memorandum and Order dated March 31, 2008.
     “Material Adverse Effect” means any change, effect, event or circumstance,
that, individually or in the aggregate, is materially adverse to the Purchased
Assets or the ability of Seller to perform its obligations under this Agreement,
except for any change, effect, event or circumstance relating to (i) the
industry or the markets in which the Purchased Assets are operated that are not
unique to the Purchased Assets or (ii) the announcement of this Agreement or the
transaction contemplated hereby or (iii) changes in applicable Laws after the
date hereof.
     “MERS” means Mortgage Electronic Registration Systems, Inc.
     “Mortgage and Servicing Tapes” has the meaning set forth in Section 3.1(b).
     “Mortgage Loans” means any residential mortgage loan or other extension of
credit secured by a Lien on real property of a borrower originated or purchased
by Seller or any of its Affiliates and included in or relating to the RMBS
Transactions, including the related REO Properties and excluding any mortgage
loans with a zero balance other than those that have been charged-off on or
prior to the Closing Date.
     “Mortgage Loan Documents” means, for each Mortgage Loan, all documents
pertaining to such Mortgage Loan, including the Mortgage Note, the mortgage or
deed of trust and all assignments of the mortgage or deed of trust, all
endorsements and allonges to the Mortgage Note, the title insurance policy with
all endorsements thereto, any security agreement and financing statements, any
account agreements, and any assignments, assumptions, modifications,
continuations or amendments to any of the foregoing.
     “Mortgage Note” means, with respect to a residential Mortgage Loan, a
promissory note or notes, or other evidence of indebtedness, with respect to
such Mortgage Loan secured by a mortgage or mortgages, together with any
assignment, reinstatement, extension, endorsement or modification thereof.
     “Mortgaged Property” means a fee simple property (or such other estate in
real property as is commonly accepted as collateral for Mortgage Loans that are
subject to secondary mortgage sales or securitizations) that secures a Mortgage
Note and that is subject to a mortgage.
     “Permits” means permits, concessions, grants, franchises, licenses and
other authorizations and approvals required or issued by any Government Entity
and primarily used or held for use in connection with the Purchased Assets.
     “Person” means a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Government Entity or other entity or organization.
     “Proximate Cause Party” has the meaning specified in Section 8.1(b)(i).
     “PSA Amendments” means the amendments to the Servicing Agreements described
in Schedule 1.1(c).

5



--------------------------------------------------------------------------------



 



     “Purchased Assets” has the meaning specified in Section 2.1.
     “Purchaser” has the meaning specified in the preamble.
     “Purchaser Damages” has the meaning specified in Section 9.2.
     “Purchaser Indemnified Parties” means Purchaser and each of its Affiliates.
     “Rating Agency Affirmation Letter” means, as to each Servicing Agreement, a
letter from each related Rating Agency in form and substance reasonably
satisfactory to Purchaser, to the effect that, as applicable, (i) Seller’s
resignation as Servicer under the related Servicing Agreement, (ii) Purchaser’s
appointment as Servicer thereunder, and (iii) if applicable, the amendment of
the Servicing Agreement pursuant to the relevant PSA Amendment will not, in and
of itself, result in a downgrading of the rating of any securities that have
been rated by such Rating Agency.
     “Receivables” means (i) a Mortgage Loan or right to payment which is
secured by a Lien on or other interest in real or personal property or (ii) any
debt or equity security (including a participation certificate) that represents
an interest in (or represents an ownership interest in, or a debt obligation of,
a Person which owns, directly or indirectly) a pool of instruments described in
clause (i) of this definition.
     “Reference Rate” means, for each date of determination, the rate per annum
equal to the one month London Interbank Offered Rate as published in The Wall
Street Journal, Eastern Edition, for such date.
     “REO Property” means a Mortgaged Property acquired under a Servicing
Agreement through foreclosure, acceptance of a deed in lieu of foreclosure or
otherwise in connection with the default or imminent default of a Mortgage Loan.
     “Representatives” means, with respect to any Person, the directors,
officers, employees, accountants, agents, counsel, insurance brokers, insurance
companies, lenders and other financing sources and other representatives of such
Person.
     “Retained Liabilities” has the meaning specified in Section 2.4.
     “RMBS Transactions” means the residential mortgage-backed securities
transactions serviced pursuant to the Servicing Agreements.
     “Seller” has the meaning specified in the preamble.
     “Seller Damages” has the meaning specified in Section 9.3.
     “Seller Indemnified Parties” means Seller and each of its Affiliates.
     “Servicer” means the “Servicer” as such term is defined in any Servicing
Agreement.

6



--------------------------------------------------------------------------------



 



     “Servicing Agreements” means the servicing agreements, pooling and
servicing agreements, and related agreements that are identified on
Schedule 1.1(a), including all documents attached as an exhibit or schedule to
or incorporated by reference into any Servicing Agreement.
     “Servicing Agreement Consents” means Consents, in form and substance
reasonably satisfactory to Purchaser, to be obtained by Seller with respect to
the Servicing Agreements from the Persons set forth on Schedule 1.1(b), which
Consents shall (i) satisfy the applicable requirements under the Servicing
Agreements with respect to the resignation and appointment of Servicers,
(ii) confirm that Purchaser is not and will not be responsible for actions or
omissions of Seller or any other predecessor Servicers and (iii) waive any
existing or historic Servicer defaults or triggering events under the Servicing
Agreements, or shall otherwise be reasonably acceptable to each of Purchaser and
the Persons from whom such Consents are obtained.
     “Servicing Fee Amount” means, as of any date of determination, an amount
equal to 100% of the accrued and unpaid Servicing Fees (other than Ancillary
Income) as of such date.
     “Servicing Fees” means the sum of (i) the servicing fees (excluding any
Ancillary Income) payable to the Servicer as set forth in a Servicing Agreement
and (ii) any Ancillary Income.
     “Servicing File” means, for each Mortgage Loan, copies of the Mortgage Loan
Documents and all other documents, files and other items related thereto
required to be maintained by the servicer pursuant to the applicable Servicing
Agreement, and, if not specifically set forth in the applicable Servicing
Agreement, pursuant to the applicable servicing standard and any other data or
information maintained by Seller regarding the borrower(s) under each Mortgage
Loan.
     “Servicing Licenses” means the licenses required by Law or a Government
Entity in order to service the RMBS Transactions.
     “Servicing Rights” means all right, title and interest of Seller in and to
(i) the right to service the Mortgage Loans under the Servicing Agreements,
including the right to receive the Servicing Fees and Ancillary Income, (ii) the
related servicing obligations as specified in each Servicing Agreement,
including the obligations to administer and collect the payments of or relating
to the Mortgage Loans, and to remit all amounts and provide information
reporting to others in accordance with the Servicing Agreements and excluding
any obligation that is a Retained Liability, (iii) the right of ownership,
possession, control and use of any and all Servicing Files and Mortgage Loan
Documents pertaining to the servicing of the Mortgage Loans as provided in the
Servicing Agreements, (iv) the rights with respect to, and obligations to make,
any advances required pursuant to any Servicing Agreement, including obligations
to reimburse funds borrowed from any custodial or other accounts under a
Servicing Agreement and rights to reimbursement with respect to such advances
and the Advances Amount, (v) the “clean-up call” right, if any, to purchase the
related Mortgage Loans upon the aggregate principal balance thereof being
reduced below a specified amount to the extent provided to Seller in its
capacity as Servicer under any Servicing Agreement, (vi) the right to enter into
arrangements that generate ancillary fees in respect of the Mortgage Loans
serviced under any Servicing

7



--------------------------------------------------------------------------------



 



Agreement, and (vii) all other rights, powers and privileges of Seller as the
servicer under the Servicing Agreements as expressly set forth therein or as
deemed at Law; provided, that all indemnification rights and obligations of
Seller under the Servicing Agreements and arising prior to the Closing Date and
relating to the Purchased Assets prior to the Closing Date, to the extent
related to the Retained Liabilities, shall not be transferred to Purchaser.
     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (i) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries or (ii) such Person or any other Subsidiary of such Person
is a general partner (excluding any such partnership where such Person or any
Subsidiary of such Person does not have a majority of the voting interest in
such partnership).
     “Tape Date” has the meaning specified in Section 3.1(b).
     “Tax” or “Taxes” means all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, gain, use, license, custom duty, unemployment, capital stock, transfer,
franchise, payroll, withholding, social security, minimum estimated, profit,
gift, severance, value added, disability, premium, recapture, credit,
occupation, service, leasing, employment, stamp and other taxes, any amounts
attributable thereto or attributable to any failure to comply with any
requirement regarding Tax Returns and any transferee or secondary Liability in
respect of taxes, including, in each case, any interest, penalty or addition
thereto, whether disputed or not.
     “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.
     “Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.
     “Third Party Claim” has the meaning specified in Section 9.5(a).
     “Transfer Instructions” shall mean the instructions set forth in Exhibit A
hereto detailing the procedures pursuant to which Seller shall effect the
transfer of the Servicing Rights and other documents, reports and files to
Purchaser.
     “Transfer Taxes” means any federal, state, county, local, foreign and other
sales, use, transfer, conveyance, documentary transfer, recording or other
similar Tax, fee or charge imposed upon the sale, transfer or assignment of
property or any interest therein or the recording thereof, and any penalty,
addition to Tax or interest with respect thereto.
     “Trust” means any trust established in connection with an RMBS Transaction.

8



--------------------------------------------------------------------------------



 



     “Trustee” means the “Trustee” as such term is defined in any Servicing
Agreement.
     “UCC” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.
     Section 1.2. Interpretation. When a reference is made in this Agreement to
a section or article, such reference shall be to a section or article of this
Agreement unless otherwise clearly indicated to the contrary.
     Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
     The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
     The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term. Where a word
or phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning.
     A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.
     A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or reenactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.
ARTICLE II
PURCHASE AND SALE OF ASSETS
     Section 2.1. Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser shall purchase
from Seller, free and clear of all Liens, all of the right, title and interest
of Seller in and to the following assets, whether tangible or intangible, real,
personal or mixed, including the following (collectively, the “Purchased
Assets”):
     (a) all of the Servicing Rights and rights to receive Servicing Fees
pursuant to the Servicing Agreements on and after the Closing Date;
     (b) the right to receive (i) reimbursement as Servicer pursuant to the
Servicing Agreements for the Advances Amount and (ii) Servicing Fees that are
accrued and unpaid as of the Closing Date;
     (c) all Books and Records, to the extent permitted by Law;

9



--------------------------------------------------------------------------------



 



     (d) all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set-off, rights of recoupment, demands and
any other rights or Claims of any nature available to or being pursued by Seller
or any of its Affiliates to the extent related to the Purchased Assets and
arising or accruing from and after the Closing (“Assumed Rights and Claims”);
and
     (e) all guaranties, warranties, indemnities and similar rights in favor of
Seller or any of its Affiliates to the extent related to any Servicing Agreement
or Purchased Asset.
     Section 2.2. Post-Closing Asset Deliveries. If Seller, in its reasonable
discretion, determines after the Closing that any Purchased Assets are still in
the possession of Seller or any of its Affiliates, Seller shall, or shall cause
such Affiliates to, promptly deliver them to Purchaser at no cost or expense to
Purchaser.
     Section 2.3. Assumed Liabilities.
     (a) Each of Purchaser and Seller is entering into on or prior to the
Closing Date a Servicing Agreement Consent with the applicable Trustee with
respect to each Servicing Agreement and Purchaser hereby accepts appointment as
Servicer under each such Servicing Agreement.
     (b) Purchaser hereby assumes in accordance with their respective terms all
Liabilities of Servicer under the Servicing Agreements from and after the
Closing Date, in each case to the extent such Liabilities relate to or arise out
of or in connection with any action or omission by or on behalf of Purchaser
following the Closing Date (the “Assumed Liabilities”).
     Section 2.4. Retained Liabilities. Notwithstanding any other provision of
this Agreement, Purchaser is not assuming and will not be liable hereunder for
any Liabilities of any Person other than Assumed Liabilities (such Liabilities,
the “Retained Liabilities”) and nothing in this Agreement is intended to assign,
transfer or otherwise impose Retained Liabilities on Purchaser as the new
Servicer under the Servicing Agreements. The Retained Liabilities will remain
the sole responsibility of, and will be paid, performed and discharged by,
Seller. Without limiting the generality of the foregoing, Retained Liabilities
shall include:
     (a) any and all Claims and Liabilities related to the operation or
ownership of the Purchased Assets arising from, in connection with, or relating
to any action, event, circumstance or condition occurring or existing on or
prior to the Closing Date;
     (b) all obligations under the Servicing Agreements or otherwise to
repurchase any Receivables or to reimburse, indemnify or hold harmless any
Person, or otherwise assume any Liability with respect to any loss arising from
Mortgage Loans related to the origination or sale of Receivables, including in
the event of fraud on the part of any obligor under a Mortgage Loan, and any
Liabilities arising out of the foregoing;
     (c) Liabilities arising out of or relating to Seller’s performance or
failure to perform its obligations as the previous Servicer under the Servicing
Agreements or

10



--------------------------------------------------------------------------------



 



arising out of or in connection with any violation of any Applicable
Requirements prior to the Closing Date;
     (d) demands, requests, duties or liabilities relating to any obligor for
which the related mortgage loan has been repaid in full, repurchased from the
related RMBS Transaction or is otherwise no longer being serviced by the
Servicer as of the Closing Date; and
     (e) all Liabilities arising out of or relating to any proceeding, cause of
action, action, claim, arbitration, hearing, investigation, regulatory exam,
consent order, litigation or suit that (i) is pending, threatened or completed
as of the date hereof with respect to Seller or its Affiliates or (ii) arises
out of or relates to actions or omissions of Seller in its capacity as Servicer
under the Servicing Agreements during the period Seller acted as Servicer under
the Servicing Agreements.
     Section 2.5. Closing. Subject to the terms and conditions of this
Agreement, the closing (the “Closing”) of the transactions contemplated hereby
shall take place at the offices of Cleary Gottlieb Steen & Hamilton LLP in
Washington, DC, on the Closing Date or at such other time and place as the
parties hereto may mutually agree. At the Closing, the appropriate parties shall
take all actions required under Sections 2.6 and 2.7 and all other actions not
previously taken but required to be taken hereunder at or prior to the Closing.
     Section 2.6. Deliveries by Purchaser. At the Closing, Purchaser shall
deliver to Seller the following:
     (i) the Estimated Purchase Price, in accordance with Section 3.1, in
immediately available funds by wire transfer to an account or accounts which
have been designated by Seller at least two Business Days prior to the Closing
Date;
     (ii) the certificate to be delivered pursuant to Section 7.2(c); and
     (iii) such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
reasonably required to give effect to this Agreement.
     Section 2.7. Deliveries by Seller.
     (a) At the Closing, Seller shall deliver, or cause to be delivered, to
Purchaser the following:
     (i) the Books and Records, except to the extent that any deliveries of
Books and Records are permitted under this Agreement to be delivered after
Closing;
     (ii) the certificates to be delivered pursuant to Section 7.3(c);

11



--------------------------------------------------------------------------------



 



     (iii) written evidence reasonably satisfactory to Purchaser of the approval
of this Agreement by the sole shareholder of Seller;
     (iv) a legal opinion from counsel to Seller with respect to the matters set
forth on Exhibit B;
     (v) such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Purchaser, as may be
required to give effect to this Agreement or any PSA Amendment; and
     (vi) all amounts in the Custodial Accounts and Escrow Accounts on the
Closing Date.
     (b) Any remaining amounts in the Custodial Accounts and the Escrow Accounts
that are not delivered at Closing shall be delivered in accordance with
Section 5.8.
ARTICLE III
PURCHASE PRICE; ADJUSTMENT; ALLOCATION
     Section 3.1. Purchase Price.
     (a) Reconciliation Shortfall. On or before the date hereof, Purchaser shall
deliver to Seller a reconciliation of all Custodial Accounts as of the last day
of the third calendar month prior to the month of the Closing Date setting forth
the sum of all shortfalls, if any, contained in all individual Custodial
Accounts (such sum, the “Estimated Shortfall”). Any reconciliation of Custodial
Accounts performed hereunder shall be calculated in accordance with the test of
expected principal and interest reconciliation methodology.
     (b) Estimate Statement. On or before the fifth Business Day after the date
hereof, Seller will provide Purchaser a statement (the “Estimate Statement”)
with Seller’s good faith estimate of the Purchase Price (the “Estimated Purchase
Price”), calculated as (i) the sum of (A) the Advances Amount as of the last day
of the second calendar month prior to the Closing Date (the “Tape Date”),
(B) the Servicing Fee Amount as of the Tape Date and (C) [*], minus (ii) the
Estimated Shortfall. The Seller shall deliver the Estimate Statement with a data
tape or tapes containing the Mortgage Loan, mortgage servicing rights and
Advances information specified in Schedule 3.1(b) as of the Tape Date (the
“Mortgage and Servicing Tapes”). If Purchaser objects in writing to Seller’s
determination of the Estimated Purchase Price, Seller and Purchaser shall in
good faith review the Estimate Statement and seek to resolve the dispute. If
Purchaser agrees with Seller’s Estimate Statement or if Seller and Purchaser
fail to resolve the dispute by the third Business Day prior to the Closing Date,
the Estimated Purchase Price shall be as set forth in the Estimate Statement. If
Seller and Purchaser agree to modifications to the Estimate Statement before the
third Business Day prior to the Closing Date, the Estimated Purchase Price shall
be as set forth in the Estimate Statement as adjusted by the modifications to
the Estimate Statement agreed upon by Seller and Purchaser.
 
*   Confidential information has been omitted pursuant to a request to the
Securities and Exchange Commission for confidential treatment. The information
has been separately filed with the Commission.

12



--------------------------------------------------------------------------------



 



     (c) Final Statement. Not later than thirty (30) days after the Closing
Date, Purchaser will prepare and deliver to Seller a statement (the “Final
Statement”) that sets forth the Purchase Price (as finally determined pursuant
to this Section 3.1, the “Final Purchase Price”), calculated as (i) the sum of
(A) the Advances Amount as of the last calendar date immediately prior to the
Closing Date, (B) the Servicing Fee Amount as of the last calendar day
immediately prior to the Closing Date and (C) [*], minus (ii) the sum of all
shortfalls, if any, contained in all individual Custodial Accounts as calculated
by Purchaser’s reconciliation of all Custodial Funds transferred by Seller to
Purchaser hereunder. If Seller disagrees with Purchaser’s Final Statement,
Seller shall notify Purchaser of such disagreement within thirty (30) days after
its receipt of the Final Statement, which notice shall set forth any such
disagreement in reasonable detail. Purchaser and Seller shall negotiate in good
faith to resolve any such disagreement within fifteen (15) days after delivery
of any such notice of disagreement. For purposes of complying with the terms set
forth in this Section 3.1, each party will cooperate with and make available to
the other party and its representatives all information, records, data and
working papers, and will permit access to its facilities and personnel, as may
reasonably be required in connection with the preparation and analysis of the
calculations of the Final Purchase Price, including with respect to any
valuations to be performed in connection therewith. If Purchaser and Seller are
able to agree upon a calculation of the Final Purchase Price, Section 3.1(d)
will not apply and the relevant party will make the payments contemplated by
Section 3.1(e)(i). If they are unable to so agree, Section 3.1(d) will apply and
the relevant party will make the payments contemplated by Section 3.1(e)(ii), if
any.
     (d) Dispute. If Seller and Purchaser are unable to agree upon the
calculation of the Final Purchase Price within the 15-day period contemplated by
Section 3.1(c), then Purchaser and Seller jointly will engage the Accounting
Firm to resolve the matter. In connection with such retention, and in all events
within fifteen (15) calendar days after the expiration of the 15-day period
referred to in Section 3.1(c), each of Purchaser and Seller will prepare and
submit a presentation to the Accounting Firm setting forth such party’s proposed
calculation of the Final Purchase Price, together with a description in
reasonable detail of the items that it believes to be in dispute. The scope of
the disputes to be resolved by the Accounting Firm will be limited to whether
such calculations were prepared in accordance with this Section 3.1, and the
Accounting Firm is not to make any other determination. As soon as practicable
thereafter, Purchaser and Seller will cause the Accounting Firm to select either
(i) Purchaser’s calculation of the Final Purchase Price or (ii) Seller’s
calculation of the Final Purchase Price. Such selection will be based solely
upon the presentations by Purchaser and Seller hereinabove contemplated as
supplemented by such additional information as either of them desires to submit
no later than thirty (30) days after the expiration of the 15-day period
contemplated by Section 3.1(c) and as the Accounting Firm may otherwise require
or permit. The fees and expenses of the Accounting Firm will be paid by the
party whose calculation of the Final Purchase Price is not selected. All
determinations made by the Accounting Firm will be final, conclusive and binding
on the parties. Upon the Accounting Firm’s determination of the Final Purchase
Price, the relevant party will make the payments contemplated by Section 3.1(f),
as applicable, if any.
 
*   Confidential information has been omitted pursuant to a request to the
Securities and Exchange Commission for confidential treatment. The information
has been separately filed with the Commission.

13



--------------------------------------------------------------------------------



 



     (e) Payment of Undisputed Amounts.
     (i) If the Final Purchase Price agreed upon pursuant to Section 3.1(c)
(without application of Section 3.1(d)) is less than the Estimated Purchase
Price, then Seller will pay to Purchaser by wire transfer of immediately
available funds to an account designated in writing by Purchaser an amount in
cash equal to such shortfall. Such payment will be made within five (5) Business
Days of the date on which the Final Purchase Price is determined pursuant to
Section 3.1(c). If the Final Purchase Price agreed upon pursuant to
Section 3.1(c) (without application of Section 3.1(d)) is greater than the
Estimated Purchase Price, then Purchaser will pay to Seller by wire transfer of
immediately available funds to an account designated in writing by Seller an
amount in cash equal to such excess. Such payment will be made within five
(5) Business Days of the date on which the Final Purchase Price is determined
pursuant to Section 3.1(c).
     (ii) If Seller and Purchaser are unable to agree upon the calculation of
the Final Purchase Price within the 15-day period contemplated by Section
3.1(c), the lower of Purchaser’s or Seller’s calculation of the Final Purchase
Price submitted to the Accounting Firm in accordance with Section 3.1(d) shall
be the “Interim Final Purchase Price” and the following provisions (1) and
(2) shall apply:
     (1) If the Interim Final Purchase Price is in excess of the Estimated
Purchase Price, then Purchaser will pay to Seller by wire transfer of
immediately available funds to an account designated in writing by Seller an
amount in cash equal to the difference between the Interim Final Purchase Price
and the Estimated Purchase Price. Such payment will be made within five
(5) Business Days of the date on which the Interim Final Purchase Price is
determined as aforesaid.
     (2) If the Interim Final Purchase Price is less than the Estimated Purchase
Price, then Seller will pay to Purchaser by wire transfer of immediately
available funds to an account designated in writing by Purchaser an amount in
cash equal to the difference between the Interim Final Purchase Price and the
Estimated Purchase Price. Such payment will be made within five (5) Business
Days of the date on which the Interim Final Purchase Price is determined as
aforesaid.
     (3) If the Interim Final Purchase Price is equal to the Estimated Purchase
Price, then no further payments shall be required pursuant to this
Section 3.1(e)(ii).
     (f) Payment of Disputed Amounts.
     (i) If the Final Purchase Price determined pursuant to Section 3.1(d) is
greater than the Interim Final Purchase Price, then Purchaser will pay to Seller
by wire transfer of immediately available funds to an account designated in
writing by Seller an amount in cash equal to the amount by which the Final
Purchase

14



--------------------------------------------------------------------------------



 



Price exceeds the Interim Final Purchase Price, together with interest on such
excess at the Reference Rate accruing for the period from the Closing Date until
the date of payment of such excess. Such payment will be made within five
(5) Business Days of the date on which the Final Purchase Price is determined in
accordance with Section 3.1(d).
     (ii) If the Final Purchase Price determined pursuant to Section 3.1(d) is
equal to the Interim Final Purchase Price, then no further payments shall be
required pursuant to this Section 3.1.
     Section 3.2. Allocation of Final Purchase Price.
     (a) Within 60 days after any payment pursuant to Section 3.1(e) or (f) is
made, Purchaser will prepare an allocation of the Final Purchase Price (plus
Assumed Liabilities) among the Purchased Assets in accordance with Section 1060
of the Code and any similar provision of state, local or foreign law as
appropriate (the “Allocation Schedule”).
     (b) If Seller disagrees with respect to any material item in the Allocation
Schedule, Seller shall notify Purchaser of such disagreement in writing within
fifteen (15) days of receipt of the Allocation Schedule. The parties will
negotiate in good faith to resolve the dispute. If they cannot resolve the
dispute within fifteen (15) days following receipt by Purchaser of Seller’s
disagreement, the parties will engage the Accounting Firm. As promptly as
practicable thereafter, Purchaser and Seller will each prepare and submit a
presentation detailing each party’s complete statement of proposed resolution of
the dispute to the Accounting Firm. As soon as practicable thereafter, Purchaser
and Seller will cause the Accounting Firm to choose one of the parties’
positions based solely upon the presentations by Purchaser and Seller. The
parties will share the expenses of the Accounting Firm equally. All
determinations made by the Accounting Firm will be final, conclusive and binding
on the parties.
     (c) Neither the Seller nor Purchaser will file any Tax Return, including
IRS Form 8594, or take a position with a Taxing Authority, that is inconsistent
with this Section 3.2, unless required to do so by applicable Law.
     Section 3.3. Accounting. To the extent that, after the Closing,
(a) Purchaser or any of its Affiliates receives any payment or instrument that
is for the account of Seller or any of its Subsidiaries according to the terms
of this Agreement, Purchaser shall promptly deliver such amount or instrument to
Seller and (b) Seller or any of its Affiliates receives any payment or
instrument that is for the account of Purchaser according to the terms of this
Agreement, Seller shall promptly deliver such amount or instrument to Purchaser.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser that the statements contained
in this Article IV are true and correct as of the date of this Agreement (or, if
made as of a specified date,

15



--------------------------------------------------------------------------------



 



as of such date), and shall be true and correct as of the Closing Date as though
made on the Closing Date.
     Section 4.1. Organization; Authorization; Validity of Agreement. Seller is
duly organized, validly existing, and in good standing under the Laws of the
jurisdiction of organization and has the power to own its assets and to carry on
its business as now being conducted and has all licenses necessary to carry on
its business as now being conducted and is licensed, qualified and in good
standing in the states where the Mortgaged Property is located if the Laws of
such state require licensing or qualification in order to conduct business of
the type conducted by Seller or to ensure the enforceability or validity of each
Mortgage Loan; Seller has the power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement and the PSA Amendments by Seller and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action of Seller and no other
corporate proceedings on the part of Seller are necessary to authorize such
execution, delivery, performance or consummation; this Agreement has been duly
executed and delivered by and on behalf of Seller and (assuming this Agreement
constitutes a valid and binding obligation of Purchaser) evidences the legal,
valid, binding and enforceable obligation of Seller, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally.
     Section 4.2. No Defaults; No Violations. The execution, delivery,
performance and compliance with the terms of this Agreement and the PSA
Amendments by Seller, and the consummation of the transactions contemplated by
this Agreement, will not result in the breach of any term or provision of the
charter or by-laws of Seller or result in the breach of any term or provision
of, or conflict with or constitute a default under or result in the acceleration
of any obligation under, or result in the creation of any Lien upon any of the
Purchased Assets pursuant to, or otherwise give rise to any Liability under, any
material agreement, indenture or loan or credit agreement or other instrument to
which Seller or its property is subject, or result in the violation of any Law,
rule, regulation, order, judgment or decree to which Seller or its property is
subject, or constitute a violation with respect to any order or decree of any
court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over Seller or its assets, which
violation would materially and adversely affect the performance of its
obligations and duties hereunder.
     Section 4.3. Consents and Approvals. The execution and delivery of this
Agreement by Seller and the performance and compliance with its obligations and
covenants hereunder do not require any consent, waiver, approval, license,
order, designation or authorization of, notice to, or registration, filing,
qualification or declaration with any Government Entity or, if such consent or
approval is required, it has been obtained.
     Section 4.4. Title to Assets and Properties; Liens. Seller has good and
valid record and marketable title to, and is the lawful owner of, the Purchased
Assets, free and clear of any Lien. Seller has the full right to sell, convey,
transfer, assign and deliver the Purchased Assets to Purchaser, and, at and as
of the Closing, Seller will convey the Purchased Assets to Purchaser by deeds,
bills of sale, certificates of title and instruments of assignment and transfer
effective to

16



--------------------------------------------------------------------------------



 



vest in Purchaser, and Purchaser shall have, good and valid record and
marketable title to all of the Purchased Assets.
     Section 4.5. Performance. Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement.
     Section 4.6. Disclosure. Neither this Agreement nor any information,
certificate of an officer, statement furnished in writing or report delivered by
Seller in connection with the transactions contemplated hereby contains any
untrue statement of a material fact.
     Section 4.7. Description of Mortgage Servicing Portfolio; Servicing
Agreements; Mortgage Loans.
     (a) Mortgage and Servicing Tapes. The information set forth in the Mortgage
and Servicing Tapes shall be, as of the date delivered to Purchaser hereunder,
correct and complete in all material respects.
     (b) Accuracy of Servicing Files. Each Servicing File delivered to Purchaser
by Seller (i) is true, correct and complete in all material respects, provided
that with respect to information included in each Servicing File provided by
borrowers under Mortgage Loans, such information is to the knowledge of Seller
true, accurate and complete in all material respects; (ii) contains a copy of
each of the documents and instruments specified to be included therein, and
(iii) is in compliance with all Applicable Requirements. The Servicing Fees
associated with the Mortgage Loans are not less than the servicing fees
described on Schedule 4.7(b).
     (c) No Recourse. All of the Mortgage Loans are being serviced without
recourse to the Servicer under the Servicing Agreements or, after the Closing
Date, to Purchaser, in each case for the performance of, or losses under, the
Mortgage Loans. Purchaser shall have no obligation to (i) indemnify any
Investors for any losses that arise from the conduct of Seller in its capacity
as Servicer or otherwise or for losses arising at any time under the Mortgage
Loans, including without limitation, Advances made by the Servicer under the
Servicing Agreements or Purchaser that are not collectible from an Insurer or
the obligor under the related Mortgage Loan, or (ii) repurchase any Mortgage
Loan.
     (d) Servicing Agreements.
     (i) The Servicing Agreements set forth all of the provisions with respect
to fees and other income and set forth all of the other terms and conditions of
Seller’s rights and obligations relating to the servicing of the Mortgage Loans.
     (ii) Seller owns the entire right, title and interest in and to the
Servicing Rights and the sole right to service the Mortgage Loans, subject to
the Servicing Agreements but free and clear of all Liens.
     (iii) The transfer, assignment and delivery of the Servicing Rights in
accordance with the terms and conditions of this Agreement shall, upon execution

17



--------------------------------------------------------------------------------



 



and delivery of the applicable Assignment and Assumption Agreements by the
parties thereto, grant to Purchaser unencumbered full, complete and marketable
title to all of Seller’s Servicing Rights.
     (iv) Each Servicing Agreement is in full force and effect, is the valid,
binding and enforceable agreement of the parties thereto and, upon the
assignment of each such Servicing Agreement to Purchaser in accordance with this
Agreement, will be enforceable by Purchaser.
     (v) Neither Seller nor, to the knowledge of Seller, any of the other
parties thereto, is in default under, nor has any triggering event occurred
under, any Servicing Agreement, no event has occurred that, by itself or with
notice or the passage of time or both, would constitute a default or triggering
event under any Servicing Agreement, and Seller has not been notified of any
claims, acts or omissions that, if valid or existing, would constitute a default
or triggering event, other than as disclosed on Schedule 4.7(d)(v).
     (vi) Seller has complied with all Servicing Agreements or will have cured
any such non-compliance to bring them into compliance prior to the Closing Date
other than as disclosed on Schedule 4.7(d)(v).
     (vii) Except as set forth in Schedule 4.7(d)(v), none of the other parties
to any of the Servicing Agreements or certificate holders have provided written
notice to Seller that such party will be terminating, modifying or amending any
of the Servicing Agreements (or otherwise seeking to terminate, modify or amend,
or reduce Seller’s benefits or the Servicing Rights under, any of the Servicing
Agreements), and Seller has no other knowledge to the contrary.
     (viii) No claim has been made against Seller for indemnification pursuant
to any Servicing Agreement.
     (ix) Seller has not engaged any subservicers, subcontractors or other
agents to perform any of Seller’s duties pursuant to the Servicing Agreements,
other than those set forth in Schedule 4.7(d)(ix), which engagements are
pursuant to agreements permitted by, and in compliance in all material respects
with the requirements of, the applicable Servicing Agreements and have not been
terminated, and all fees and expenses in connection therewith have been paid
when due.
     (e) Compliance with Applicable Servicing Agreements and Law. The servicing
of the Mortgage Loans has continuously been performed in all material respects
by the Seller in compliance with all Applicable Requirements.
     (f) Advances. All Advances made by Seller have been or shall be made in
compliance in all material respects with the terms of the applicable Servicing
Agreement, and all Advances are valid and subsisting amounts owing to Seller,
payable at the times and in accordance with the provisions of the applicable
Servicing Agreement, free and clear of all Liens. The Servicer under each
Servicing Agreement is entitled to pay or

18



--------------------------------------------------------------------------------



 



reimburse itself for all Advances, servicing fees and all other amounts due to
it from all collections on the Mortgage Loans prior to any amounts being paid or
distributed to any other Person.
     (g) REO Properties. Schedule 4.7(g) lists all REO Properties acquired on
behalf of the related trust, including the book value thereof, as of the date on
such schedule.
     (h) Compliance with Applicable Requirements. Seller is and has been in
compliance in all material respects with all Applicable Requirements applicable
to the Purchased Assets. Seller has timely filed, or will have timely filed by
the Closing Date, all material reports that any investor, Government Entity or
insurer requires that it file with respect to the Purchased Assets, including
all reports and filing required under Regulation AB of the Exchange Act. Seller
has not done or caused to be done, or has not failed to do or omitted to be
done, any act, the effect of which would operate to invalidate or materially
impair (i) any title insurance policy, (ii) any hazard insurance policy, (iii)
any flood insurance policy, or (iv) any surety or guaranty agreement. Except as
set forth in Schedule 4.7(h), no investigation or review of Seller by any
Government Entity, investor, custodian, master servicer, trustee, rating agency,
sub-servicer, private mortgage insurer or other third party is pending or, to
Seller’s knowledge, threatened, nor has any such party indicated an intention to
conduct the same.
     Section 4.8. Brokers or Finders. No agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any brokers’
or finder’s fee or any other commission or similar fee in connection with the
transactions contemplated hereby as a result of any action taken by Seller,
other than such commission or fee payable by the Seller.
     Section 4.9. Permits. Seller, and, to the knowledge of Seller, any other
Persons performing servicing activities under contract with Seller, holds all
material Permits and other Governmental Authorizations of all Government
Entities that are necessary for the operation of its business and no such Permit
or other Governmental Authorization is subject to any pending or threatened
proceeding seeking impairment, revocation or forfeiture. Seller is in compliance
with the terms of all such Permits and other Governmental Authorizations.
     Section 4.10. Taxes. Seller has timely paid, or made provision to pay, all
Taxes required to be paid on or prior to the date hereof the nonpayment of which
would result in a Lien on or other liability on the part of Purchaser with
respect to any Purchased Asset. There are no such Liens on any of the Purchased
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax and the Seller has filed all material Tax Returns with respect to such Taxes
and, to Seller’s knowledge, all such Tax Returns were correct and accurate in
all material respects.
     Section 4.11. Custodial Accounts and Escrow Accounts. The Custodial
Accounts and Escrow Accounts have been established and continuously maintained
all in accordance with the Applicable Requirements. No borrower is entitled to
any refund of any amounts paid or due under the Mortgage Loan except for refunds
from the escrow payments not yet required by the Applicable Requirements to be
paid.

19



--------------------------------------------------------------------------------



 



     Section 4.12. Other Agreements. Except as set forth on Schedule 4.12,
Seller is not a party to any agreement, stipulation, conditional approval,
memorandum of understanding, notice of determination, consent decree, advisory
settlement, compromise, litigation or other agreement or understanding with a
court, Government Entity or other Person which seeks to modify, interpret or
clarify or modifies, interprets or clarifies any of the terms of the Servicing
Agreements or otherwise changes or adversely affects Seller’s or Purchaser’s
servicing obligations and practices (including, but not limited to, escrow
practices).
     Section 4.13. Litigation. Except as set forth on Schedule 4.13, no action
is currently pending, or to the knowledge of Seller, threatened, against Seller
or any of its properties or with respect to this Agreement or any PSA Amendment
that would reasonably be expected to have a material adverse effect on the
ability of Seller to perform or comply with its obligations under this Agreement
and the PSA Amendments or the consummation of the transfer of the Purchased
Assets to Purchaser.
     Section 4.14. Sale of Purchased Assets. Seller represents that on the date
hereof and on the Closing Date (i) the sale of the Purchased Assets is not
undertaken with the intent to hinder, delay or defraud any entity to which it is
or may become indebted following the date hereof, (ii) the Purchased Assets have
been the subject of extensive, good faith marketing efforts, whereby Seller and
its advisors or representatives have attempted to obtain the highest or best
offer for the Purchased Assets, in view of all the relevant facts and
circumstances, and (iii) after consulting with its advisors and representatives,
Seller has determined that the consideration to be received by Seller in the
transactions contemplated hereby is fair from a financial point of view.
     Section 4.15. Seller Approval. Seller has obtained approval of its Board of
Directors to enter into this Agreement and to perform the transactions
contemplated hereby and has recorded such approval in Seller’s official board
minutes.
ARTICLE V
COVENANTS
     Section 5.1. Interim Operations of Seller. Seller covenants and agrees
that, after the date hereof and prior to the Closing Date, except as expressly
provided in this Agreement or as may be agreed in writing by Purchaser:
     (a) neither Seller nor any Affiliate of Seller shall modify, amend or
terminate any of the Servicing Agreements, other than the PSA Amendments;
     (b) neither Seller nor any Affiliate of Seller shall transfer or dispose of
any Purchased Assets; and
     (c) neither Seller nor any Affiliate of Seller shall take, or agree to or
commit to take, any action that would or is reasonably likely to result in any
of the conditions to the Closing, as applicable, set forth in Article VII, not
being satisfied, or would make any representation or warranty of Seller
contained herein inaccurate in any material respect at, or as of any time prior
to, the Closing Date or that would impair the ability of Seller or Purchaser to
consummate the Closing in accordance with the terms hereof or materially delay
such consummation;

20



--------------------------------------------------------------------------------



 



     Section 5.2. Access. Between the date of this Agreement and the Closing,
Seller shall (i) afford Purchaser and its authorized representatives reasonable
access to all Books and Records, offices and other facilities, as well as
management and other employees, of Seller, in each case as related to
Purchaser’s review of the Purchased Assets and (ii) permit Purchaser to make
reasonable inspections and to make copies of such Books and Records.
     Section 5.3. Cooperation; Efforts and Actions to Cause Closing.
     (a) Following the date hereof and until the Closing, upon the terms and
subject to the conditions of this Agreement, Purchaser and Seller shall
cooperate in good faith and use their respective commercially reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done and cooperate with each other in order to do, all things necessary, proper
or advisable (subject to any applicable Laws) to satisfy the conditions to the
Closing, as applicable, set forth in Article VII and to consummate the Closing
and the transactions contemplated hereby as promptly as practicable, including
the preparation and filing of all forms, registrations and notices required to
be filed to consummate the Closing and the transactions contemplated hereby and
the taking of such actions as are necessary to obtain all requisite approvals,
authorizations, consents, orders, licenses, Permits, qualifications, exemptions
or waivers by any third party or Government Entity. In addition, no party hereto
shall take any action after the date hereof that could reasonably be expected to
materially delay the making or obtaining of, or result in not making or
obtaining, any filing permission, approval or consent from any Government Entity
or other Person required to be obtained prior to the Closing, as applicable.
     (b) Following the date hereof and until the Closing, each party shall
promptly consult with the other parties hereto with respect to, provide any
necessary information with respect to, and provide the other parties (or their
respective counsel) with copies of, all filings made by such party with any
Government Entity or any other information supplied by such party to a
Government Entity in connection with this Agreement and the transactions
contemplated hereby. Each party hereto shall promptly provide the other parties
with copies of any communication (including any written objection, litigation or
administrative proceeding that challenges the transactions contemplated hereby)
received by such party from any Government Entity or any other Person regarding
the transactions contemplated hereby. If any party hereto or Affiliate thereof
receives a request for additional information or documentary material from any
such Government Entity with respect to the transactions contemplated hereby,
then such party shall endeavor in good faith to make, or cause to be made, as
soon as reasonably practicable and after consultation with the other parties, an
appropriate response in compliance with such request. To the extent that
transfers, amendments or modifications of Permits are required as a result of
the execution of this Agreement or consummation of the transactions contemplated
hereby, Seller shall use its commercially reasonable best efforts to effect such
transfers, amendments or modifications.
     (c) Seller shall obtain, prior to the Closing Date, all approvals and
consents necessary under all Servicing Agreements in order to consummate of the
transactions contemplated hereby, including executing all such documents as
required by the

21



--------------------------------------------------------------------------------



 



Servicing Agreements and reasonably required by any trustee, rating agency or
other third party to evidence the assignment of the Servicing Rights by Seller
to Purchaser and assumption of the servicing responsibilities by Purchaser
related to such Servicing Rights. All costs associated with obtaining such
consents and approvals, including costs of counsel incurred in connection with
obtaining legal opinions required for consents or approvals, shall be paid by,
and be the obligations of, Seller. Seller and Purchaser agree to cooperate with
each other in executing and delivering promptly such other documents,
certificates, agreements and other writings, and in taking such other actions,
as are necessary or desirable in order to consummate the transfer of Servicing
Rights and the other transactions contemplated hereby.
     (d) Nothing in this Agreement (including this Section 5.3) shall require
Purchaser to (i) pay any amounts to any Person other than Seller as set forth in
this Agreement, (ii) take any action, or consent to any action, that would
diminish the value of the Purchased Assets or (iii) take any action, or consent
to any action, that would impose any materially burdensome conditions on
Purchaser not already imposed on Seller as Servicer under the Servicing
Agreements (including any increase in the duties or obligations of Purchaser as
Servicer under the Servicing Agreements beyond the duties and obligations
already imposed on Seller as Servicer).
     Section 5.4. Confidentiality. Except as otherwise required by Law or
regulation as advised by counsel, Seller shall treat as confidential and shall
safeguard any and all information, knowledge and data included in the Purchased
Assets and Assumed Liabilities, in each case by using the same degree of care,
but no less than a reasonable standard of care, to prevent the unauthorized use,
dissemination or disclosure of such information, knowledge and data as Seller
used with respect thereto prior to the execution of this Agreement. Seller shall
not transfer, sell or otherwise provide access to any of the information,
knowledge and data included in the Purchased Assets and Assumed Liabilities,
except to the extent Seller is required by Law to share or provide information
to a Government Entity. The confidentiality obligations set forth herein shall
not extend to information, knowledge and data that is publicly available or
becomes publicly available through no act or omission of Seller, or becomes
available on a non-confidential basis from a source other than Seller so long as
such source is not known by such party to be bound by a confidentiality
agreement with or other obligations of secrecy to Purchaser. This provision
shall in no way be construed to modify, impair, waive or otherwise relieve any
obligations pursuant to the Confidentiality Letter Agreement, dated as of
April 8, 2008, between Fremont General Corporation and Goldman Sachs Mortgage
Company (the “Confidentiality Letter Agreement”), which shall survive the
Closing and remain in full force and effect, provided that the obligations
therein of Goldman Sachs Mortgage Company and its Affiliates and representatives
to maintain the confidentiality of the Evaluation Material (as defined in the
Confidentiality Letter Agreement) shall terminate upon the Closing. The parties
acknowledge and agree that Purchaser’s use after Closing of any and all
information, knowledge and data included in the Purchased Assets and Assumed
Liabilities shall be unrestricted, except as required by Law or under the terms
of the Servicing Agreements.
     Section 5.5. Subsequent Actions. If at any time before or after the
Closing, Purchaser shall consider or be advised that any deeds, bills of sale,
instruments of conveyance, assignments, assurances or any other actions or
things are necessary or desirable (a) to vest, perfect or confirm

22



--------------------------------------------------------------------------------



 



ownership (of record or otherwise) in Purchaser, its right, title or interest
in, to or under any or all of the Purchased Assets, (b) to vest, perfect or
confirm ownership (of record or otherwise) in Seller, any of its rights,
properties or assets or (c) otherwise to carry out this Agreement, Seller shall
execute and deliver all deeds, bills of sale, instruments of conveyance, powers
of attorney, assignments and assurances and take and do all such other actions
and things as may be reasonably requested by Purchaser in order to vest, perfect
or confirm any and all right, title and interest in, to and under such rights,
properties or assets in Purchaser or Seller.
     Section 5.6. Procedures for Transfer of Servicing.
     (a) Transfer. Without limiting any other provision of this Agreement,
Seller shall, in accordance with the Transfer Instructions, take all steps and
shall execute and deliver (or shall have executed and delivered) all such
agreements, letters or other documents, as are set forth in the Transfer
Instructions or are reasonably requested by Purchaser to effect the transfer of
the Servicing Agreements (and the related Purchased Assets) from Seller to
Purchaser such that, after the Closing Date, Purchaser has all of the Servicing
Rights, the Servicing Files and any and all assets and rights necessary to
perform its obligations under such Servicing Agreements as of the Closing Date.
     (b) Name Changes. As soon as practicable after the Closing Date, each of
Seller and Purchaser agree to take all such actions as are required, in
accordance with the Transfer Instructions or otherwise, to change the named
party to Purchaser on documents related to the Servicing Agreements that are
currently in the name of Seller, in its capacity as Servicer, including on all
financing statements and insurance policies.
     (c) Invoices; Payments; Correspondence; Refunds.
     (i) All loan-level invoices with respect to the period after the Closing
Date (including legal, tax and insurance invoices) pertaining to the servicing
of the Mortgage Loans and correspondence related to the Mortgage Loans that
Seller receives after the Closing Date shall be promptly forwarded by Seller to
Purchaser by reputable overnight courier for a period of not less than sixty
(60) days after the Closing Date and thereafter by regular mail within a
reasonable time after receipt for a period of not less than ninety (90) days.
Purchaser agrees to pay each such invoice promptly upon the receipt of such
invoice from Seller. Payments from obligors under Mortgage Loans received by
Seller after the Closing Date shall be handled in accordance with the Transfer
Instructions.
     (ii) For a period of ninety (90) days following the Closing Date, Seller
shall promptly forward to Purchaser all refunds received by Seller with respect
to any Mortgage Loan, except that any refunds received by Seller that are due to
an obligor under any Mortgage Loan shall be returned by Seller to the relevant
obligor. Seller shall have sole responsibility to receive and respond to
borrower inquiries regarding matters relating to mortgage loans liquidated prior
to the Closing Date, including inquiries relating to refunds and lien releases.

23



--------------------------------------------------------------------------------



 



     (d) Compliance Costs; Reporting Obligations. Seller shall be responsible
for all costs of compliance related to the operation of its business and the
Purchased Assets prior to the Closing Date. Purchaser shall be responsible for
all costs of compliance related to the operation of its business and the
Purchased Assets on and after the Closing Date. After the Closing Date, Seller
shall be responsible for complying with all reporting and compliance obligations
under the Servicing Agreements with respect to the period on or prior to the
Closing Date, including, without limitation, pursuant to Regulation AB under the
Exchange Act and matters relating to IRS Forms 1098 and 1099.
     Section 5.7. Servicing Files.
     (a) Without limiting any other provision of this Agreement, in each case at
Seller’s sole cost and expense, Seller shall:
     (i) on or prior to the Closing Date, execute and deliver all limited powers
of attorney as may be reasonably requested by Purchaser in order to properly
reflect the transfer of all right, title and interest in the Mortgage Loan
Documents to the owner of such Mortgage Loans or Purchaser, as appropriate,
under the Servicing Agreements or any related agreements, and after the Closing
shall execute and deliver such additional limited powers of attorney as may be
reasonably necessary to comply with Law in a particular jurisdiction;
     (ii) execute and deliver no later than the 15th day following the Closing
Date, all assignments in blank as required to be included in the “Servicing
File” or “Mortgage File” (in each case as defined in the applicable Servicing
Agreement or related agreement) that has not been properly delivered or
deposited with respect to each Mortgage Loan in accordance with the applicable
Servicing Agreement or related agreement; and
     (iii) correct and cure all of the then outstanding exceptions with respect
to each Servicing File identified in the exception report attached as Schedule
5.7(a)(iii), by no later than the 180th day following the Closing Date.
     (b) (i) If a Mortgage Loan is registered with MERS as of the Closing Date,
within five days after the Closing Date, Seller shall take all necessary actions
to reflect in the records of MERS the transfer of servicing of the Mortgage Loan
to Purchaser. If applicable, Seller shall continue the transmission of recording
information of the Mortgage Loans to MERS after the Closing Date, until all such
recording information is received and transmitted to MERS and Purchaser. Seller
shall (i) cause any inaccuracies on the MERS system with respect to the Mortgage
Loans to be corrected, (ii) cause MERS to provide Purchaser with any
notifications received by MERS as assignee of the servicing of the Mortgage
Loans, and (iii) deliver to Purchaser all reasonable documentation provided by
MERS including MERS Report SC for Purchaser to verify that all MERS Mortgage
Loans have been transferred to Purchaser on the MERS system. Seller shall bear
all costs and all responsibility associated with the reflection of the transfer
of servicing of the Mortgage Loans in the records of MERS. For each Mortgage
Loan registered with

24



--------------------------------------------------------------------------------



 



MERS, Seller shall provide Purchaser with the MERS mortgage loan identification
number in an electronic format acceptable to the parties.
     (ii) If a Mortgage Loan is not registered with MERS as of the Closing Date,
Purchaser shall effect such registration, provided that Seller shall provide
such assistance and cooperation as may be reasonably necessary to obtain any
required assignments in connection with the registration of the Mortgage Loan
with MERS, and shall pay, or promptly reimburse Purchaser for, all recording and
registration costs in connection with the registration of the Mortgage Loan with
MERS.
     (c) No later than the Closing Date, Seller shall, at its sole expense,
provide Purchaser with the data, information and materials necessary for
Purchaser to service the Mortgage Loans, including but not limited to the
Servicing Files, in accordance with the Applicable Requirements. Seller shall,
at its sole expense, package and ship to Purchaser and/or Purchaser’s designee,
to be received by Purchaser and/or Purchaser’s designee no later than five
(5) Business Days after the Closing Date, all Servicing Files pertaining to the
Mortgage Loans and the servicing records in Seller’s possession. Seller shall be
responsible for ensuring all documents comprising the Servicing Files, related
to the Mortgage Loans, are transferred to Purchaser in a timely manner. In the
event the required Servicing Files and documents cannot be transferred in all
material respects within one-hundred eighty (180) days following the Closing
Date, Seller shall reimburse Purchaser for Purchaser’s reasonable out-of-pocket
costs associated with creating or obtaining any required missing documents. With
respect to each Mortgage Loan, any documents required to be delivered to
Purchaser by Seller pursuant to this Section 5.7(c) shall be provided in the
form of electronic data containing the relevant information on a computer disk
containing scanned images of some or all documents relating to the Mortgage
Loan, except that where Seller does not possess such documents in electronic
form Seller shall provide such documents in hard copy form; provided, that the
format and referencing system of scanned images shall be reasonably acceptable
to Purchaser. Any such disk may contain images of one or more Mortgage Loans.
Any document required to be retained by Seller may, in Seller’s sole discretion,
be retained solely by means of scanned images.
     (d) Purchaser shall have no liability under this Agreement for any failure
to carry out its servicing responsibilities that is caused by the failure of
Seller to deliver to Purchaser the Servicing Files (or portions thereof)
necessary to service the Mortgage Loans in material compliance with the
Applicable Requirements. Seller shall bear any out-of-pocket expenses reasonably
incurred by Purchaser directly arising from the transfer of Mortgage Loans to
Purchaser where either (i) the servicing for the Mortgage Loans cannot be
transferred in all material respects in accordance with Applicable Requirements,
(ii) the Mortgage Loans cannot be serviced in accordance with Applicable
Requirements based on the information within the existing Mortgage Servicing
Files.
     Section 5.8. Remaining Custodial and Escrow Funds. No later than five
(5) days after the Closing Date, Seller shall provide Purchaser with immediately
available funds, by wire transfer to an account or accounts designated in
writing by Purchaser, in the amount of any

25



--------------------------------------------------------------------------------



 



Custodial Funds and Escrow Funds remaining in the Custodial Accounts or Escrow
Accounts, or otherwise held by Seller, after the delivery of Custodial Funds and
Escrow Funds pursuant to Section 2.7(a)(iv). No later than four (4) Business
Days after the Closing Date, Seller shall provide Purchaser with an accounting
statement of all Custodial Funds and Escrow Funds transferred to Purchaser
hereunder that is sufficient to enable Purchaser to reconcile such funds with
the accounts of the Mortgage Loans and the RMBS Transactions.
     Section 5.9. Exclusivity. Neither Seller nor any of its directors,
officers, employees, representatives, agents or Affiliates shall, directly or
indirectly, solicit, initiate, encourage, respond favorably to, permit or
condone inquiries or proposals from, or provide any confidential information to,
or participate in any discussions or negotiations with, any Person (other than
Purchaser and its directors, officers, employees, representatives and agents)
concerning (a) any sales or other transactions not in the ordinary course of
business and involving the Purchased Assets, (b) any purchase or other
acquisition by any Person of any of the Purchased Assets or (c) any other
extraordinary corporate transaction involving the Purchased Assets. Seller shall
promptly advise Purchaser of, and communicate to Purchaser the terms and
conditions of (and the identity of the Person making), any such inquiry or
proposal received.
     Section 5.10. Breaches of Representations and Warranties under the
Servicing Agreements.
     (a) Purchaser hereby agrees not to engage in any further loan level
diligence regarding the Mortgage Loans unless such diligence would be
(i) consistent with customary and usual servicing standards of Purchaser as
applied to other mortgage loans it services, (ii) in good faith and (iii) in
accordance with the standards set forth in the applicable Servicing Agreement.
     (b) With regard to the discovery of any claim relating to a breach of a
representation or warranty that would be subject to repurchase obligations under
the related Servicing Agreement, Purchaser agrees to administer such claim in
accordance with the related Servicing Agreement and as otherwise consistent with
and permitted by the related Servicing Agreement and in the same manner as it
administers similar claims for other mortgage loans in its portfolio.
     Section 5.11. Nonsolicitation; Use of Books and Records.
     (a) Seller shall be permitted to retain a copy of the Books and Records
(including all hardware and/or software necessary to access such information) as
required by Law, a Government Entity or for purposes of litigation involving
Seller.
     (b) From and after the Closing Date, neither Seller nor any Affiliate
thereof which has been provided with access to any Books and Records shall
directly or indirectly solicit and shall exercise all reasonable efforts to
prevent any other Person from directly or indirectly soliciting any borrower(s)
under any Mortgage Loan by means of direct mail, telephonic, internet or
personal solicitation for the prepayment, refinance or modification of a
Mortgage Loan, for the purpose of the sale of any other financial product, or
for any other purpose, including but not limited to (i) second mortgage loans,

26



--------------------------------------------------------------------------------



 



equity source accounts, personal loans or credit cards, (ii) ordinary life,
ordinary health, credit health, credit life, credit unemployment insurance, and
(iii) mortgage related optional insurance, flood or hazard insurance, but
excluding lender placed insurance. Notwithstanding anything to the contrary,
this Section 5.11 shall not prohibit either party or its respective agents or
Affiliates from servicing the refinancing needs or other financial needs of a
borrower of a Mortgage Loan who without solicitation contacts such party or its
respective agents or Affiliates, directly.
     Section 5.12. Massachusetts Attorney General Action.
     (a) On and after the Closing, when servicing any Mortgage Loan that is
currently being serviced pursuant to the Servicing Agreements by the Seller for
which the related Mortgage Note is secured by a Mortgaged Property located in
Massachusetts, Purchaser shall be governed by the terms and obligations of the
Massachusetts Attorney General Action.
     (b) Purchaser shall be free, without the consent of Seller, to enter into
agreements or understandings with the Attorney General of the Commonwealth of
Massachusetts or other applicable Massachusetts authorities with respect to the
terms and obligations of the Massachusetts Attorney General Action that will be
applicable to Purchaser after the Closing. Purchaser shall not be in breach of
Section 5.12(a) so long as Purchaser services Mortgage Loans that are subject to
the Massachusetts Attorney General Action in accordance with any such agreements
or understandings.
     (c) Seller shall, at all times prior to the Closing Date, comply with all
of the requirements in the Massachusetts Attorney General Action.
     Section 5.13. Costs of Transfer. Except as otherwise provided herein,
Seller shall be responsible for all transfer, termination and recording fees;
costs and expenses with respect to the transfer of Servicing Rights; the
delivery of Servicing Files and related documents; the remittance of Escrow
Funds and Custodial Funds; and all other fees, costs and expenses incurred by
Seller in its performance of its obligations under this Agreement, including
without limitation the fees of Seller’s attorneys and accountants, Seller’s
custodian, or any Investor.
     Section 5.14. Misapplied Payments. Misapplied payments shall be processed
as follows:
     (a) Both parties shall cooperate in correcting misapplication errors.
     (b) The party receiving notice of a misapplied payment occurring prior to
the Closing Date and discovered after the Closing Date shall immediately notify
the other party.
     (c) If a misapplied payment which occurred prior to the Closing Date cannot
be located by either party and said misapplied payment has resulted in a
shortage in an Escrow Account or other account, the balances of which are being
transferred to Purchaser, Seller shall be liable for the amount of such
shortage. Seller shall reimburse

27



--------------------------------------------------------------------------------



 



Purchaser for the amount of such shortage within thirty (30) days after receipt
of written demand therefor from Purchaser.
     (d) Any check issued under the provisions of this Section 5.14 shall be
accompanied by a statement indicating the purpose of the check, the borrower and
Mortgaged Property address involved, and the corresponding Seller and/or
Purchaser account number, and an explanation of the allocation of any such
payments.
     Section 5.15. Payment of Property Insurance Premiums. Seller shall pay,
prior to the Closing Date, all property insurance premiums for which it receives
bills that are due any time up to thirty (30) days after the Closing Date.
Seller shall deliver to the Purchaser all bills and correspondence related to
the Mortgage Loans and received by it from the fourth Business Day prior to the
Closing Date to the date that is ninety (90) days after the Closing Date.
     Section 5.16. Escrow Analysis. Seller shall, prior to the Closing Date,
perform an escrow analysis for each Mortgage Loan required by applicable law to
have had an escrow analysis prior to the Closing Date. There will be no
inflation factor used in the escrow analysis. Refunds of escrow overages are to
be made in accordance with all Applicable Requirements. Escrow shortages are to
be billed or prorated in the monthly payment over a period of not more than
forty-eight (48) months.
     Section 5.17. Property Taxes. Other than with respect to REO Properties,
Seller shall cause to be paid prior to the Closing Date all Tax bills (including
interest, late charges, and penalties in connection therewith) that are issued
by a Taxing Authority and relate to a Mortgaged Property and that are received
by Seller, or released and available to Seller’s Tax service provider in states
where Seller utilizes a tax service provider, five (5) Business Days prior to
the Closing Date that are due within thirty (30) days after the Closing Date,
provided that, in the event that, with respect to any Mortgage Loan, no escrowed
funds are designated or otherwise available for satisfaction of Tax claims with
respect to the related Mortgaged Property, Seller shall cause to be paid only
those Tax bills necessary to preserve the Lien created by such Mortgage Loan on
the Mortgaged Property. With respect to REO Properties, Seller shall only be
responsible for the payment of Tax bills necessary to prevent the imminent
foreclosure of such REO Property due to non-payment of such taxes. Seller shall
deliver to the Purchaser all such Tax bills received by it from the fourth
Business Day prior to the Closing Date to the date that is ninety (90) days
after the Closing Date. Seller or, on behalf of Seller, its tax service
provider, shall immediately forward to Purchaser all Tax bills received by
Seller after the Closing Date or received by Seller before the Closing Date but
which are due more than thirty (30) days after the Closing Date. The foregoing
shall in no way impose upon Seller an obligation to pay any Taxes (including
interest, late charges, and penalties associated therewith) for which (i) a
title insurer has an obligation to pay by virtue of the terms of a mortgagee
policy of title insurance which is issued in connection with the origination of
the subject Mortgage Loans and which insures Purchaser subsequent to the Closing
Date or (ii) a Taxing Authority has billed the borrower under the related
Mortgage Loan directly rather than billing Seller or the tax service provider
directly (except to preclude loss of the Mortgaged Property where the Taxes have
not been paid by the borrower). On the Closing Date, Seller shall forward to
Purchaser a listing of all Mortgage Loans that have property Taxes due within
thirty (30) days after the Closing Date and for which Seller did not pay the
bills prior to the Closing Date. On the Closing Date, Seller shall

28



--------------------------------------------------------------------------------



 



provide Purchaser with fully paid life of loan tax service contracts with
respect to all of the Mortgage Loans.
     Section 5.18. UCC Security Interest. At Purchaser’s request, Seller shall
provide Purchaser with evidence, at Seller’s expense, that there exists no
security interest in the Servicing Rights given by Seller to a third party,
including any Government Entity, such evidence to consist of a UCC search by
Seller directly or a reputable third party vendor which shows to Purchaser’s
reasonable satisfaction that no such security interest exists as of the Closing
Date, Seller to provide such evidence no later than the Closing Date. Seller
represents and warrants that effective on the Closing Date, neither any
warehouse nor secured lender shall have any right, title or interest in the
related Servicing Rights. In the event that such a security interest is shown to
exist, Seller shall immediately provide Purchaser with such documentation as is
required by Purchaser to evidence removal of such security interest immediately
thereafter, including any appropriate security interest waiver executed by the
security holder.
     Section 5.19. Default Management. With respect to any Mortgage Loan that
transfers to Purchaser on the Closing Date and which is past due under the terms
of the Mortgage Note, or with respect to any Mortgage Loan (i) that is affected
by a bankruptcy which has been filed; (ii) on which (x) a foreclosure has been
completed or commenced or which has been forwarded to an attorney to commence
foreclosure or (y) a deed-in-lieu of foreclosure has been accepted or is
pending; or (iii) which is in any stage of litigation (excluding class action
litigation where a named plaintiff is not a borrower of a Mortgage Loan included
in the Servicing Rights), or which is the subject of an injunction or settlement
requiring Seller to take action or affecting the origination or servicing of the
Mortgage Loan(s), and which has a material adverse effect on the Mortgage Loan
or the Servicing Rights associated with such Mortgage Loan, Seller shall, not
earlier than a date fifteen (15) days prior to the Closing Date or such earlier
date as may be mutually agreed upon by Seller and Purchaser, provide Purchaser
with written notice of all actions required to be performed by a servicer within
thirty (30) days after the Closing Date, which are either known to Seller, or
should be known to Seller in the performance of its duties as a servicer under
Applicable Requirements, and which are required to assure compliance with any
Insurer or guarantor requirements. Seller shall cooperate with and assist
Purchaser, as reasonably requested by Purchaser, in providing information and
assistance in connection with the orderly transition of the default management
function from Seller to Purchaser.
     Section 5.20. Agreement. Seller shall maintain this Agreement as an
official record of Seller continuously from and after the date hereof.
     Section 5.21. REO Property. On or prior to the Closing Date Seller shall
deliver an updated Schedule 4.7(g) as of the date that is as close as
practicable to the Closing Date. If any REO Property is not in the name of the
applicable Trust, Seller shall, at its expense, prepare the necessary deed and
effect the conveyance of such REO Property to the applicable Trust. Seller shall
commence such conveyances promptly after the date hereof, and shall use its
commercially reasonable best efforts to effect at least one thousand (1,000)
such conveyances during every 10-day period thereafter until all such
conveyances have been effected. In no event shall Seller fail to effect all such
conveyances by the forty-fifth (45th) day after the Closing Date.
     Section 5.22. Post-Closing Assistance.

29



--------------------------------------------------------------------------------



 



     (a) Seller shall assist and cooperate with Purchaser to effect the orderly
and efficient transfer of the Purchased Assets hereunder, including, without
limitation, providing Purchaser with documents and information reasonably
requested by Purchaser, making Seller personnel available to Purchaser by
telephone and e-mail, and other assistance and cooperation as may be reasonably
necessary to transition to Purchaser its responsibilities under the Servicing
Agreements after the Closing Date. In the event that Seller intends to cease
providing such support to Purchaser, Seller shall provide Purchaser with thirty
(30) days’ written notice of same, provided that in any event Seller shall
provide such support for a minimum of one-hundred eighty (180) days after the
Closing Date.
     (b) Purchaser shall assist and cooperate with Seller to effect the
consummation of the transaction contemplated hereunder, including, without
limitation, providing Seller with documents and information reasonably requested
by Seller, making Purchaser personnel available to Seller by telephone and
e-mail, and other assistance and cooperation as may be reasonably necessary to
consummate the transaction contemplated hereunder.
ARTICLE VI
TAX MATTERS
     Section 6.1. Transfer Taxes. All Transfer Taxes attributable to the
transfer of the Purchased Assets and any Transfer Taxes required to effect any
recording or filing with respect thereto shall be Retained Liabilities and shall
be borne by Seller, and Seller shall indemnify Purchaser for any such Taxes
imposed on Purchaser. All such Transfer Taxes shall be paid by Seller no later
than the due date for paying such Transfer Taxes; provided, that any Transfer
Taxes related to the Purchased Assets and the transfer of servicing that are
delinquent as of the Closing Date shall be paid by the Seller no later than
thirty (30) days following the Closing Date. Seller shall timely prepare and
file, or cause to be filed, any returns or other filings relating to such
Transfer Taxes (unless Purchaser is required by applicable Law to file the
return), including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes. With respect to any such returns or filings
required to be filed by Seller, Seller shall provide Purchaser with a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax. With respect to any such returns or filings required to be filed
by Purchaser, Seller shall pay to Purchaser, not later than five Business Days
before the due date for payment of such Transfer Taxes, an amount equal to the
Transfer Taxes shown on such return or other filing for which Seller are liable
under this Section 6.1, and Purchaser shall, following the filing thereof,
provide Seller with a copy of such return or other filing and a copy of a
receipt showing payment of any such Transfer Tax.
     Section 6.2. Liability for Taxes and Related Matters. Seller shall prepare
or cause to be prepared all Tax Returns relating to the Purchased Assets for
periods ending on or prior to the Closing Date.
     Section 6.3. Cooperation. Purchaser and Seller agree to furnish or cause
their Affiliates to furnish to each other upon request, as promptly as
practicable, such information and assistance relating to the Purchased Assets
(including access to the Books and Records) as is

30



--------------------------------------------------------------------------------



 



reasonably necessary for the filing of all Tax Returns and other Tax filings,
the making of any election related to Taxes, the preparation for any audit by
any taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax Return. The party requesting any such information
will bear all of the reasonable out-of-pocket costs and expenses (including
attorneys’ fees, but excluding reimbursement for salaries and employee benefits)
reasonably incurred in connection with providing such information. Except with
respect to information that is generally available to the public, the party
requesting such information will (i) hold all such information in the strictest
confidence, except as required by applicable Law or which must be disclosed in
connection with any audit or taxing authority inquiry, (ii) disseminate such
information only to its Representatives who have been advised of the
confidential nature of such information, and only on an as-needed basis,
(iii) return any original documents promptly, after (A) the filing of such Tax
Return or claim for refund, the making of such election, or the conclusion of
such audit or action and (B) upon request of the other party, all copies of the
information received by it, and (iv) take all steps necessary to cause its
officers, directors, employees and Representatives to comply with the terms and
conditions of this Section 6.3. Purchaser and Seller shall cooperate, or cause
their Affiliates to cooperate, with each other in the conduct of any audit or
other proceeding related to Taxes and each shall execute and deliver such other
documents as are necessary to carry out the intent of this Section 6.3.
Purchaser and Seller shall provide, or cause their Affiliates to provide, timely
notice to each other in writing of any pending or threatened Tax audits,
assessments or litigation with respect to the Purchased Assets for any taxable
period for which the other party may have liability under this Agreement.
Purchaser and Seller shall furnish, or cause their respective Affiliates to
furnish, to each other copies of all correspondence received from any taxing
authority in connection with any Tax audit or information request with respect
to any taxable period for which the other party or its Affiliates may have
liability under this Agreement.
ARTICLE VII
CONDITIONS
     Section 7.1. Conditions to Obligations of Purchaser and Seller. The
respective obligations of each party to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction, or waiver by Purchaser
and Seller, on or prior to the Closing Date, of all of the following conditions
precedent:
     (a) No Law, Judgments, Etc. No Government Entity of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law or any
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and that restricts, prevents, prohibits, makes
illegal or enjoins the consummation of the transactions contemplated by this
Agreement.
     (b) Governmental Consents. All filings with or Consents of any Government
Entity legally required for the consummation of the transactions contemplated by
this Agreement shall have been made or obtained and be in full force and effect,
including notices to Seller, in a form reasonably satisfactory to Purchaser, of
non-objection from the Federal Deposit Insurance Corporation and the California
Department of Financial Institutions.

31



--------------------------------------------------------------------------------



 



     Section 7.2. Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:
     (a) Representations and Warranties. Each of the representations and
warranties of Purchaser contained in this Agreement shall be true and correct as
of the date hereof and as of the Closing Date as if made on and as of the
Closing Date (except for such representations and warranties that are made as of
a specific date which shall speak only as of such date).
     (b) Covenants. Each of the covenants and agreements of Purchaser to be
performed on or prior to the Closing Date shall have been duly performed in all
material respects.
     (c) Certificate. Seller shall have received a certificate, in form and
substance reasonably satisfactory to Seller, signed by a duly authorized officer
of the Purchaser and dated the Closing Date, to the effect that (i) the
conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied and
(ii) Purchaser will service the Mortgage Loans in accordance with the terms of
the Servicing Agreements, including the accepted servicing practices referenced
therein, and in connection with loss mitigation and modification policies shall
treat the obligors on the Mortgage Loans in accordance with the practices it
follows in its existing mortgage loan servicing business.
     (d) Closing Deliveries. Purchaser shall have made the deliveries set forth
in Section 2.6.
     Section 7.3. Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver, at or prior to the Closing Date, of each
of the following conditions:
     (a) Representations and Warranties. Each of the representations and
warranties of Seller contained in this Agreement shall be true and correct as of
the date hereof and as of the Closing Date as if made on and as of the Closing
Date (except for such representations and warranties that are made as of a
specific date which shall speak only as of such date).
     (b) Covenants. Each of the covenants and agreements of Seller to be
performed on or prior to the Closing Date shall have been duly performed in all
material respects.
     (c) Certificate. Purchaser shall have received a certificate, in form and
substance reasonably satisfactory to Purchaser, signed by duly authorized
officer of Seller and dated the Closing Date, to the effect that the conditions
set forth in Sections 7.3(a) and 7.3(b) have been satisfied.
     (d) Schedules. At or prior to the Closing Date, Seller shall deliver or
cause to be delivered to Purchaser any schedules to be delivered at or prior to
the Closing Date as provided in this Agreement.

32



--------------------------------------------------------------------------------



 



     (e) Consents. Purchaser shall have received written evidence satisfactory
to Purchaser that all Consents and other approvals, resignations, legal opinions
and amendments to the Servicing Agreements (other than those described in
Section 7.3(f)) have been obtained and are in full force and effect and that the
transfer is in accordance with the Servicing Agreements and the Seller’s
corporate documents.
     (f) Required Documentation. Purchaser shall have received written evidence
satisfactory to Purchaser that the following items have been obtained, in form
and substance reasonably satisfactory to Purchaser, and are in full force and
effect:
     (i) each Servicing Agreement Consent;
     (ii) each PSA Amendment; and
     (iii) each Rating Agency Affirmation Letter.
     (g) Closing Deliveries. Seller shall have made the deliveries set forth in
Section 2.7.
     (h) Actions or Proceedings. No proceeding or investigation by any
Government Entity or other Person shall have been instituted that restricts,
prevents, prohibits, makes illegal, enjoins or results in material damages in
respect of, or would likely restrict, prevent, prohibit, make illegal, enjoin or
result in material damages in respect of, the consummation of the transactions
contemplated by this Agreement or any PSA Amendment.
     (i) No Material Adverse Effect. Since the date of this Agreement, no event,
circumstance, change or effect shall have occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect on Seller or on the Purchased Assets.
ARTICLE VIII
TERMINATION
     Section 8.1. Termination. Notwithstanding anything to the contrary
contained in this Agreement, this Agreement may be terminated and the
transactions contemplated hereby abandoned at any time on or prior to the
Closing Date:
     (a) by the mutual written consent of Seller and Purchaser;
     (b) by either Seller or Purchaser, upon written notice to the other:
     (i) if the Closing Date shall not have occurred on or before July 1, 2008
(unless such deadline is extended by the mutual written consent of Seller and
Purchaser); provided, that the party proposing to terminate (and its Affiliates)
shall not have breached in any material respect any of their respective
representations, warranties, covenants or agreements contained in this Agreement

33



--------------------------------------------------------------------------------



 



in any manner that shall have proximately contributed to such failure (such
breaching party, a “Proximate Cause Party”); or
     (ii) if a Government Entity shall have taken any action permanently
restricting, preventing, prohibiting, making illegal or enjoining the
transactions contemplated by this Agreement, unless such action was issued or
taken at the request or with the support of the party seeking to terminate this
Agreement (or any of its Affiliates).
     (c) by Purchaser, upon written notice to Seller:
     (i) if Seller shall have failed to comply in any material respect with any
of its covenants or agreements in this Agreement required to be complied with
prior to the date of such termination, which failure to comply has not been
cured within five Business Days following receipt by Seller of written notice
from Purchaser of such failure to comply; provided, that neither Purchaser nor
any of its Affiliates is a Proximate Cause Party; or
     (ii) if there has been a breach by or inaccuracy of Seller of any
representation or warranty in this Agreement that has the effect of making such
representation or warranty not accurate, true and correct, which breach or
inaccuracy has not been cured within five Business Days following receipt by
Seller from Purchaser of such breach or inaccuracy; provided, that neither
Purchaser nor any of its Affiliates is a Proximate Cause Party.
     (d) by Seller, upon written notice to Purchaser:
     (i) if Purchaser shall have failed to comply in any material respect with
any of its covenants or agreements in this Agreement required to be complied
with prior to the date of such termination, which failure to comply has not been
cured within five Business Days following receipt by Purchaser of written notice
from Seller of such failure to comply; provided, that neither Seller nor any of
its Affiliates is a Proximate Cause Party; or
     (ii) if there has been a breach by or inaccuracy of Purchaser of any
representation or warranty in this Agreement that has the effect of making such
representation or warranty not accurate, true and correct, which breach by or
inaccuracy has not been cured within five Business Days following receipt by
Purchaser from Seller of such breach or inaccuracy; provided, that neither
Seller nor any of its Affiliates is a Proximate Cause Party.
     Section 8.2. Procedure and Effect of Termination. If this Agreement is
terminated in accordance with Section 8.1, this Agreement shall become void and
of no further force and effect (subject to the provisions of this Article VIII)
and the transactions contemplated by this Agreement shall be abandoned, without
further action by any party, and no party shall have any Liability or further
obligation to any other party resulting from such termination (a) except for the
provisions of: (i) Article VIII (Termination) and (ii) Sections 11.1 (Fees and
Expenses), 11.2 (Amendment; Waiver), 11.3 (Publicity), 11.4 (Notices), 11.6
(Entire Agreement; No Third Party

34



--------------------------------------------------------------------------------



 



Beneficiaries), 11.8 (Governing Law; Consent to Jurisdiction) and 11.10
(Assignment), all of which shall remain in full force and effect and (b) except
that no such termination shall relieve any party from any Liability that such
party may have to another party for Losses arising out of any breach of this
Agreement by such party that occurs upon or prior to the termination of this
Agreement. In connection with any termination of this Agreement, each party
shall use its commercially reasonable efforts to cause all filings, applications
and other submissions made by such party to any Government Entity or Person
pursuant to this Agreement, to the extent practicable, to be withdrawn from such
Government Entity or Person to which made.
ARTICLE IX
INDEMNIFICATION
     Section 9.1. Survival. The representations and warranties of the parties in
this Agreement or any certificate or other instrument delivered pursuant to this
Agreement, and the right to assert a claim under this Article IX with respect to
any such representations and warranties, shall survive the Closing for a period
of one year, except that if written notice asserting any bona fide claim for
indemnification under this Article IX shall have been given within the survival
period, the representations and warranties that are the subject of such claim
shall survive until such claim is fully and finally resolved; provided that the
representations and warranties in Sections 4.4 and 4.8 shall survive without
limitation.
     Section 9.2. Seller’s Agreement to Indemnify. If the Closing occurs,
subject to the terms of this Article IX, from and after the Closing, Seller
shall indemnify and hold harmless the Purchaser Indemnified Parties from and
against all Losses (collectively, the “Purchaser Damages”) suffered or incurred
by the Purchaser Indemnified Parties as a result of or arising out of any of the
following:
     (a) any breach of or any inaccuracy in any representation or warranty made
by either Seller in this Agreement or any certificate or other instrument
delivered by either Seller at the Closing;
     (b) any breach by either Seller of or failure by either Seller to perform
any covenant or agreement of such Seller contained in this Agreement or any
certificate or other instrument delivered by such Seller at the Closing; or
     (c) the Retained Liabilities.
     Section 9.3. Purchaser’s Agreement to Indemnify. If the Closing occurs,
subject to the terms of this Article IX, from and after the Closing, Purchaser
shall indemnify and hold harmless the Seller Indemnified Parties from and
against all Losses (collectively, the “Seller Damages”) incurred by the Seller
Indemnified Parties as a result of or arising out of any of the following:
     (a) any breach of or any inaccuracy in any representation or warranty made
by Purchaser in this Agreement or any certificate or other instrument delivered
by any Purchaser at the Closing;

35



--------------------------------------------------------------------------------



 



     (b) any breach by Purchaser of or failure by Purchaser to perform any
covenant or obligation of Purchaser contained in this Agreement or any
certificate or other instrument delivered by Purchaser at the Closing;
     (c) any claims by third parties against Seller that arise out of any act or
omission by or on behalf of Purchaser as Servicer under the Servicing Agreements
following the Closing Date; or
     (d) the Assumed Liabilities.
     Section 9.4. Claims. As soon as is reasonably practicable after becoming
aware of a claim for indemnification under this Agreement involving a claim (or
the commencement of any proceeding or investigation) of the type described in
Sections 9.2 or 9.3, the Indemnitee shall give written notice to the Indemnitor
of such claim; provided, that the failure of the Indemnitee to give such written
notice shall not relieve the Indemnitor of its obligations under this Article IX
except to the extent (if any) that the Indemnitor shall have been prejudiced
thereby. If the Indemnitor does not object in writing to such indemnification
claim within thirty (30) calendar days of receiving such written notice thereof,
the Indemnitee shall be entitled to recover promptly from the Indemnitor and the
Indemnitor shall promptly pay to the Indemnitee the amount of such claim (but
such recovery shall not limit the amount of any additional indemnification to
which the Indemnitee may be entitled pursuant to Sections 9.2 or 9.3), and no
later objection by the Indemnitor shall be permitted with respect thereto. If
within such 30-day period the Indemnitor agrees that it has an indemnification
obligation but objects that it is obligated to pay only a lesser amount, the
Indemnitee shall, pursuant to Sections 9.2 and 9.3, nevertheless be entitled to
recover from the Indemnitor and the Indemnitor shall promptly pay to the
Indemnitee the lesser amount, without prejudice to the Indemnitee’s claim for
the difference.
     Section 9.5. Third Party Indemnification. The obligations of any Indemnitor
to indemnify any Indemnitee under this Article IX with respect to Purchaser
Damages or Seller Damages, as the case may be, resulting from the assertion of
liability by third parties (including Government Entities), shall be subject to
the following terms and conditions:
     (a) Notice of Third Party Claims; Assumption of Defense. The Indemnitee
shall give written notice as promptly as is reasonably practicable to the
Indemnitor of the assertion of any claim or the commencement of any proceeding
or investigation by any Person not a party hereto (a “Third Party Claim”) in
respect of which indemnity may be sought under this Agreement, which written
notice shall contain reasonable details concerning such Third Party Claim;
provided, that the failure of the Indemnitee to give written notice shall not
relieve the Indemnitor of its obligations under this Article IX except to the
extent (if any) that the Indemnitor shall have been prejudiced thereby. The
Indemnitor may, at its own expense, (i) participate in the defense of any such
Third Party Claim and (ii) upon written notice to the Indemnitee and the
Indemnitor’s delivering to the Indemnitee a written agreement that the
Indemnitee is entitled to indemnification pursuant to Sections 9.2 or 9.3 for
all Losses arising out of such Third Party Claim and that the Indemnitor shall
be liable for the entire amount of any Loss resulting therefrom, at any time
during the course of any such Third Party Claim assume the defense thereof;
provided, however, that in the case of a Third Party Claim that involves a claim
by a

36



--------------------------------------------------------------------------------



 



Government Entity, the Indemnitor may not assume the defense of such Third Party
Claim except with the consent of the Indemnitee; and provided, that (A) the
Indemnitor shall provide written evidence reasonably satisfactory to the
Indemnitee demonstrating that the Indemnitor has a sufficient amount of assets
for purposes of such assumption of defense and for satisfaction of any
settlement or judgment in respect of such Third Party Claim, (B) the
Indemnitor’s counsel is reasonably satisfactory to the Indemnitee and (C) the
Indemnitor shall thereafter consult with the Indemnitee upon the Indemnitee’s
reasonable request for such consultation from time to time with respect to such
Third Party Claim. If the Indemnitor assumes such defense, the Indemnitee shall
have the right (but not the duty) to participate in the defense thereof and to
employ counsel, at its own cost and expense, separate from the counsel employed
by the Indemnitor. If, however, the Indemnitee reasonably determines in its
judgment that representation by the Indemnitor’s counsel of both the Indemnitor
and the Indemnitee would present such counsel with a conflict of interest, then
such Indemnitee may employ separate counsel to represent or defend it in any
such Third Party Claim and the Indemnitor shall pay the reasonable fees and
disbursements of such separate counsel. Whether or not the Indemnitor chooses to
defend or contest any such Third Party Claim, upon the request of the
Indemnitee, the other party shall provide reasonable cooperation to the
Indemnitee with respect thereto.
     (b) Settlement or Compromise. Any settlement or compromise made or caused
to be made by the Indemnitee or the Indemnitor, as the case may be, of any Third
Party Claim shall also be binding upon the Indemnitor or the Indemnitee, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise; provided, that (i) no obligation, restriction or Loss shall be
imposed on the Indemnitee as a result of such settlement without its prior
written consent, and (ii) the Indemnitee shall not compromise or settle any
Third Party Claim without the prior written consent of the Indemnitor, which
consent shall not be unreasonably withheld, conditioned or delayed.
     (c) Failure of Indemnitor to Act. If the Indemnitor does not elect to
assume the defense of any Third Party Claim, then any failure of the Indemnitee
to defend or to participate in the defense of any such Third Party Claim, or to
cause the same to be done, shall not relieve the Indemnitor of its obligations
hereunder.
ARTICLE X
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller that all of the statements
contained in this Article X, are true and correct as of the date of this
Agreement.
     Section 10.1. Organization; Authorization; Validity of Agreement. Purchaser
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, has the requisite power and authority to execute
and deliver this Agreement and to perform in accordance herewith, and the
execution, delivery and performance of this Agreement (including all instruments
of transfer to be delivered pursuant to this Agreement) by Purchaser and the
consummation of the transactions contemplated hereby have been duly and validly

37



--------------------------------------------------------------------------------



 



authorized by all necessary partnership action of Purchaser and no other
partnership proceedings on the part of Purchaser are necessary to authorize such
execution, delivery, performance or consummation. This Agreement has been duly
executed and delivered by or on behalf of Purchaser and (assuming this Agreement
constitute a valid and binding obligation of Seller) evidences the legal, valid,
binding and enforceable obligations of Purchaser, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally.
     Section 10.2. No Defaults; No Violations. The execution, delivery,
performance and compliance with the terms of this Agreement by Purchaser, and
the consummation of the transactions contemplated by this Agreement, will not
result in the breach of any term or provision of the charter or by-laws of
Purchaser or result in the breach of any term or provision of, or conflict with
or constitute a default under or result in the acceleration of any obligation
under, or otherwise give rise to any Liability under, any material agreement,
indenture or loan or credit agreement or other instrument to which Purchaser or
its property is subject, or result in the violation of any Law, rule,
regulation, order, judgment or decree to which Purchaser or its property is
subject, or constitute a violation with respect to any order or decree of any
court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over Purchaser or its assets, which
violation would materially and adversely affect the performance of its
obligations and duties hereunder.
     Section 10.3. Brokers or Finders. No agent, broker, investment banker,
financial advisor or other firm or Person is or will be entitled to any brokers’
or finder’s fee or any other commission or similar fee in connection with the
transactions contemplated hereby as a result of any action taken by Purchaser,
other than such commission or fee payable by Purchaser.
ARTICLE XI
MISCELLANEOUS
     Section 11.1. Fees and Expenses. Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the consummation of the Transaction shall be paid by the party incurring such
expenses.
     Section 11.2. Amendment; Waiver. This Agreement may be amended, modified
and supplemented only by a written instrument signed by all of the parties
hereto expressly stating that such instrument is intended to amend, modify or
supplement this Agreement, No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.
     Section 11.3. Publicity. The initial press release with respect to the
execution of this Agreement shall be a joint press release reasonably acceptable
to Purchaser and Seller. Thereafter, until the Closing, or the date the
transactions contemplated hereby are terminated or abandoned pursuant to
Article VIII, none of Seller, Purchaser nor any of their respective Affiliates
shall issue or cause the publication of any press release or other public
announcement with respect to this Agreement or the transactions contemplated
hereby without prior

38



--------------------------------------------------------------------------------



 



consultation with the other party, except as may be required by Law or by any
listing agreement with a national securities exchange or trading market.
     Section 11.4. Notices. All notices and other communications hereunder shall
be in writing and shall be delivered personally by hand, by facsimile (which is
confirmed) or sent by an overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by such party by like notice):
     if to Purchaser, to:
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, Texas 77081
Facsimile: (713) 960-0539
Attention: Larry B. Litton, Jr.
     with copies to (which copies shall not constitute notice):
Litton Loan Servicing LP
4828 Loop Central Drive
Houston, Texas 77081
Facsimile: (713) 966-8830
Attention: Ann Kelley
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Facsimile: (212) 225-3999
Attention: Christopher Austin
     if to Seller, to:
Fremont Investment & Loan
2727 East Imperial Highway
Brea, California 92821
Facsimile: (714) 279-7555
Attention: David DePillo
     with copies to (which copies shall not constitute notice):
Fremont Investment & Loan
2727 East Imperial Highway
Brea, California 92821
Facsimile: (714) 431-1448
Attention: Bruce Hurwitz
Hunton & Williams LLP
Riverfront Plaza, East Tower

39



--------------------------------------------------------------------------------



 



951 East Byrd Street
Richmond, Virginia 23219
Facsimile: (804) 788-8218
Attention: Edward L. Douma
     All notices given pursuant to this Section 11.4 shall be deemed to have
been given (a) if delivered personally on the date of delivery or on the date
delivery was refused by the addressee, (b) if delivered by facsimile
transmission, when transmitted to the applicable number so specified in (or
pursuant to) this Section 11.4 and an appropriate answerback is received or
(c) if delivered by overnight courier, on the date of delivery as established by
the return receipt or courier service confirmation (or the date on which the
courier service confirms that acceptance of delivery was refused by the
addressee).
     Section 11.5. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts, provided receipt of such counterparts
is confirmed.
     Section 11.6. Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof and (b) is not intended to
confer any rights or remedies upon any Person other than the parties hereto and
thereto, other than the Purchaser Indemnified Parties and the Seller Indemnified
Parties.
     Section 11.7. Severability. Any term or provision of this Agreement that is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction, so long as the foregoing actions do not
materially alter the terms of this Agreement or the ability of Purchaser to hold
and operate the Purchased Assets. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, so long as the
foregoing actions do not materially alter the terms of this Agreement or the
ability of Purchaser to hold and operate the Purchased Assets.
     Section 11.8. Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the Laws of the State of New
York, without giving effect to any Laws of such State that would make such
choice of Laws ineffective. Each party hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State Court sitting in Manhattan for purposes of
all legal proceedings arising out of or relating to this Agreement or the
transactions

40



--------------------------------------------------------------------------------



 



contemplated hereby. Each party irrevocably waives, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each party hereby irrevocably waives any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
     Section 11.9. No Consequential Damages. In no event will any party to this
Agreement be liable to any other party for any punitive, exemplary, indirect,
special, incidental or consequential damages, including lost profits or savings,
damage to business reputation or loss of opportunity, except to the extent such
damages are awarded in connection with a Third Party Claim for which
indemnification is available to a Purchaser Indemnified Party or a Seller
Indemnified Party.
     Section 11.10. Assignment. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns; provided, that neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties; provided, that Purchaser shall have the right,
without the prior written consent of Seller, to assign or delegate this
Agreement or any of its rights, interests or obligations hereunder to one or
more Affiliate or Affiliates.
     Section 11.11. Fulfillment of Obligations. Any obligation of any party to
any other party under this Agreement, which obligation is performed, satisfied
or fulfilled completely by an Affiliate of such party, shall be deemed to have
been performed, satisfied or fulfilled by such party.
     Section 11.12. Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that Purchaser shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court described
in Section 11.8, this being in addition to any other remedy to which they are
entitled at Law or in equity.
     Section 11.13. Waiver of Bulk Transfer Laws. Seller and Purchaser agree to
waive compliance with Article 6 of the Uniform Commercial Code as adopted in
each of the jurisdictions in which any of the Purchased Assets are located to
the extent that such Article is applicable to the transactions contemplated
hereby.
     Section 11.14. Personal Liability. This Agreement shall not create or be
deemed to create or permit any personal liability or obligation on the part of
any officer, director, employee, Representative or investor of any party hereto.
     Section 11.15. No Right of Setoff. Except as otherwise provided herein, no
party nor any Affiliate thereof may deduct from, set off, holdback or otherwise
reduce in any manner

41



--------------------------------------------------------------------------------



 



whatsoever any amount owed to it hereunder against any amounts owed hereunder by
such Person to any other party or any of such other party’s Affiliates.
[SIGNATURES ON FOLLOWING PAGE]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement or
caused this Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

            LITTON LOAN SERVICING LP
      By   /s/ LARRY B. LITTON, JR.         Name:   Larry B. Litton, Jr.       
Title:   President and CEO        FREMONT INVESTMENT & LOAN
      By   /s/ THEA K. STUEDLI         Name:   Thea K. Stuedli        Title:  
Chief Financial Officer  

 